Exhibit 10.1
MULTI-TENANT INDUSTRIAL LEASE
(TRIPLE NET)
LANDLORD:
DP Partners Portland I, LLC,
a Delaware limited liability company
TENANT:
LaCrosse Footwear, Inc.,
a Wisconsin corporation
and
Danner, Inc.,
a Wisconsin corporation
LOCATION:
18201 NE Portal Way
Portland, Oregon 97230





--------------------------------------------------------------------------------



 



SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS
This SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS (“Summary”) is hereby
incorporated into and made a part of the attached Multi-Tenant Industrial Lease
which pertains to the Building described in Section 1.5 below. All references in
the Lease to the “Lease” shall include this Summary. All references in the Lease
to any term defined in this Summary shall have the meaning set forth in this
Summary for such term. Any initially capitalized terms used in this Summary and
any initially capitalized terms in the Lease which are not otherwise defined in
this Summary shall have the meaning given to such terms in the Lease. If there
is any inconsistency between this Summary and the Lease, the provisions of the
Lease shall control.

         
1.1
  Lease Date:   February 9, 2010
 
       
1.2
  Landlord’s Address:   DP Partners Portland I, LLC
 
      c/o DP Partners
 
      1200 Financial Boulevard
 
      Reno, Nevada 89502
 
      Attn: Doug Lanning
 
      Telephone: (775) 858-8080
 
      Facsimile: (775) 856-0831
 
       
 
  with a copy to:   DP Partners Portland I, LLC
 
      1001 SW Fifth Avenue, Suite 1100
 
      Portland, Oregon 97204
 
      Attn: Kirk L. Olsen
 
      Telephone: (503) 535-0616
 
      Facsimile: (503) 536-6519
 
       
 
  and a copy to:   Stoel Rives LLP
 
      900 SW Fifth Avenue, Suite 2600
 
      Portland, Oregon 97204
 
      Attn: Andrew I. Davis
 
      Telephone: (503) 294-9413
 
      Facsimile: (503) 220-2480
 
       
1.3
  Tenant’s Address:   LaCrosse Footwear, Inc./Danner, Inc.
 
      17634 NE Airport Way
 
      Portland, Oregon 97230
 
      Attn: David P. Carlson
 
      Telephone: (503) 262-0110, Ext. 1331
 
      Facsimile: (503) 382-2531
 
       
 
  and a copy to:   Garvey Schubert Barer
 
      121 SW Morrison, 11th Flr
 
      Portland, Oregon 97204-3141
 
      Attn: Stephen J. Connolly
 
      Telephone: (503) 228-3939
 
      Facsimile: (503) 226-0259

1.4   Project: That land legally described as Lots 3, 4 and 5, Riverside Parkway
Corporate Center (Plat Book 1267, Page 0016), in the City of Portland, County of
Multnomah, State of Oregon, together with the Building and all other
improvements and facilities now or subsequently located thereon, as
approximately shown on the site plan attached hereto as Exhibit “A”. The Project
is further described in Section 1.4 of the Lease.

1.5   Building: A multi-tenant industrial building located in the Project, which
is commonly known as the LogistiCourt at Portal Way Building, containing 264,984
rentable square feet, the address of which is 18201 NE Portal Way, Portland,
Oregon 97230.

1.6   Premises: Those certain premises within the Building consisting of
Suite 101 as shown on Exhibit “A” attached hereto, containing 58,788 rentable
square feet.

(i)



--------------------------------------------------------------------------------



 



1.7   Tenant’s Share: Except as otherwise provided herein, Tenant’s Share is
22.19%, which is the ratio that the rentable square footage of the Premises
bears to the rentable square footage of the Building. Accordingly, as more
particularly set forth in Section 4, Tenant shall pay to Landlord 22.19% of the
Operating Expenses of the Project.

1.8 Commencement Date: May 1, 2010.
1.9 Term: Sixty-four (64) months, subject to extension or sooner termination as
provided in this Lease.
1.10 Monthly Base Rent:

              Lease Months   Months of Term   Monthly Base Rent   1 – 4  
May 1, 2010 – August 31, 2010
  $ 0.00   5 – 12  
September 1, 2010 – April 30, 2011
  $ 27,164.00   13 – 24  
May 1, 2011 – April 30, 2012
  $ 27,911.00   25 – 36  
May 1, 2012 – April 30, 2013
  $ 28,679.00   37 – 48  
May 1, 2013 – April 30, 2014
  $ 29,467.00   49 – 60  
May 1, 2014 – April 30, 2015
  $ 30,278.00   61 – 64  
May 1, 2015 – August 31, 2015
  $ 31,111.00  

1.11   Parking Spaces For Tenant’s Use: Subject to Section 6.2 of the Lease,
sixty-eight (68) unreserved parking spaces within the parking lot immediately
adjacent to the Building, as shown on the site plan attached hereto as Exhibit
“A”, less any parking spaces consumed by permitted Tenant Improvements or Tenant
Changes.   1.12   Security Deposit: N/A.   1.13   Permitted Use: Manufacturing,
fabrication, distribution and sale of footwear, apparel and related products, as
well as administrative offices.   1.14   Brokers: CB Richard Ellis, Inc.
(“Landlord’s Broker”) representing Landlord, and GVA Kidder Mathews (“Tenant’s
Broker”) representing Tenant.   1.15   Tenant Improvements: The tenant
improvements to be installed in the Premises as described in the Work Letter
Agreement attached hereto as Exhibit “B”.   1.16   Parking Lot Lease: That
Parking Lot Lease dated on or about the date hereof between Landlord and Tenant
covering approximately 1.17 acres of land located adjacent to the Project to be
used by Tenant for additional vehicle parking in connection with Tenant’s use
and occupancy of the Premises.



(ii)



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1. Premises And The Project
    1    
2. Term
    1    
3. Rent
    3    
4. Common Area; Operating Expenses
    3    
5. Security Deposit
    7    
6. Use
    7    
7. Payments And Notices
    12    
8. Brokers
    12    
9. Surrender; Holding Over
    13    
10. Taxes
    13    
11. Possession; Condition Of Premises; Repairs
    13    
12. Alterations
    15    
13. Liens
    16    
14. Assignment And Subletting
    17    
15. Entry By Landlord
    18    
16. Utilities And Services
    19    
17. Indemnification And Exculpation
    19    
18. Damage Or Destruction
    20    
19. Eminent Domain
    22    
20. Tenant’s Insurance
    22    
21. Landlord’s Insurance
    24    
22. Waivers Of Subrogation
    24    
23. Tenant’s Default And Landlord’s Remedies
    25    
24. Landlord’s Default
    27    
25. Subordination
    27    
26. Estoppel Certificate
    28    
27. Building Planning
    28    
28. Modification And Cure Rights Of Landlord’s Mortgagees And Lessors
    28    
29. Quiet Enjoyment
    28    
30. Transfer Of Landlord’s Interest
    28    
31. Limitation Of Liability
    29    
32. Miscellaneous
    29    
33. Arbitration
    32    
34. Conditions Subsequent
    32    
35. Parking Lot Lease
    32  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
Page

      EXHIBITS          
EXHIBIT “A”
  Project Site Plan
EXHIBIT “B”
  Work Letter Agreement
EXHIBIT “C”
  Rules and Regulations
EXHIBIT “D”
  Sample Form of Tenant Estoppel Certificate
EXHIBIT “E”
  Tenant Environmental Questionnaire
EXHIBIT “F”
  Move-Out Standards
EXHIBIT “G”
  Sign Criteria
EXHIBIT “G-1”
  Tenant Signage

ii



--------------------------------------------------------------------------------



 



MULTI-TENANT INDUSTRIAL LEASE
This LEASE (“Lease”), which includes the preceding Summary of Basic Lease
Information and Definitions (“Summary”) attached hereto and incorporated herein
by this reference, is made as of the Lease Date set forth in Section 1.1 of the
Summary, by and between DP Partners Portland I, LLC, a Delaware limited
liability company (“Landlord”), and LaCrosse Footwear, Inc., a Wisconsin
corporation, and Danner, Inc., a Wisconsin corporation (collectively, “Tenant”).
1. PREMISES AND THE PROJECT.
     1.1. Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises upon and subject to the terms, covenants and
conditions contained in this Lease to be performed by each party.
     1.2. Landlord’s Reservation of Rights. Provided Tenant’s use of and access
to the Premises is not interfered with in an unreasonable manner, Landlord
reserves the right from time to time to install, use, maintain, repair, replace
and relocate pipes, ducts, conduits, wires and appurtenant meters and equipment
above the ceiling surfaces, below the floor surfaces and within the walls of the
Building and the Premises.
     1.3. Measurement of Premises. The parties hereby stipulate that the
Premises contain the rentable square feet set forth in Section 1.6 of the
Summary, and such square footage amount is not subject to adjustment or
remeasurement by Landlord or Tenant. Accordingly, there shall be no adjustment
in the Monthly Basic Rent or other amounts set forth in this Lease which are
determined based upon rentable square feet of the Premises.
     1.4. Project. The term “Project,” as used in this Lease, shall include,
collectively, (i) the Building, (ii) any outside plaza areas, walkways,
driveways, courtyards, public and private streets, transportation facilitation
areas and other improvements and facilities now or hereafter constructed
surrounding and/or servicing the Building, including parking structures and
surface parking facilities now or hereafter servicing the Building
(collectively, the “Parking Facilities”), which are designated from time to time
by Landlord as common areas (or parking facilities, as the case may be)
appurtenant to or servicing the Building; (iii) any additional improvements,
facilities, parking areas and structures and common areas which Landlord may add
thereto from time to time within or as part of the Project; and (iv) the land
upon which any of the foregoing are situated. The site plan depicting the
current configuration of the proposed Project is set forth in Exhibit “A”
attached hereto.
2. TERM.
     2.1. Term; Notice of Lease Dates. The Term of this Lease shall be for the
period designated in Section 1.9 of the Summary commencing on the Commencement
Date, and ending on the expiration of such period, unless the Term is extended
or sooner terminated as provided in this Lease. Notwithstanding the foregoing or
any other provision herein, this Lease is coterminous with the Parking Lot Lease
and, upon the expiration or termination of the Parking Lot Lease for any reason,
this Lease shall likewise automatically terminate on the same date as the
expiration or termination of the Parking Lot Lease. For purposes of this Lease,
the “Term” shall mean the initial lease term and any renewals or extensions
thereof, subject to sooner termination as provided in this Lease.
     2.2. Early Access. For the period from March 1, 2010 (or such other date as
is mutually approved by the parties in writing) to the Commencement Date (the
“Early Access Period”), Tenant may enter the Premises at its sole risk and
expense for the limited purpose of completing the Tenant Improvements and
installing equipment and fixtures in preparation for Tenant’s occupancy, subject
to the terms and conditions of this Section 2.2; provided, however, if all of
the conditions subsequent set forth in Exhibit B to the Parking Lot Lease are
satisfied prior to March 1, 2010, then the Early Access period shall commence
immediately upon the full and complete satisfaction of such conditions
subsequent. Landlord shall have no liability or responsibility for loss of or
damage or injury to any of Tenant’s employees, contractors, representatives,
agents, or invitees, or to any of Tenant’s property on or about the Premises
during the Early Access Period. Tenant’s entry onto and use of the Premises
during the Early Access Period pursuant to this Section 2.2 shall be subject to
all of the terms and conditions of this Lease, excluding only Tenant’s
obligation to pay Monthly Base Rent and additional rent (including Tenant’s
Share of Operating Expenses), except that Tenant will be responsible to pay

1



--------------------------------------------------------------------------------



 



utility charges directly attributable to its activities during the Early Access
Period. Prior to its early entry on the Premises, Tenant shall provide Landlord
with evidence of all insurance required of Tenant or its contractors under this
Lease. Notwithstanding the foregoing, Landlord shall have no liability or
responsibility with respect to dust, dirt or other conditions resulting from
Landlord or Landlord’s agents, employees, contractors, invitees or tenants in
the Premises or Project during the Early Access Period. Tenant agrees to
exercise Tenant’s rights hereunder during the Early Access Period so as to not
interfere in any material way with Landlord and Landlord’s agents, employees,
contractors, invitees or tenants in the Premises or Project.
     2.3. Options to Extend.
          2.3.1 Extension Options. Tenant is hereby granted three (3) successive
options (each an “Option”; collectively, “Options”) to extend the Term for an
additional term of five (5) years for each Option (each an “Extension Term”),
beginning on the day after the expiration of the then-current Term and
continuing for five (5) years (unless terminated sooner pursuant to any other
terms or provisions of the Lease), on all of the same terms and conditions as
set forth in the Lease, but at an adjusted Monthly Base Rent as set forth below
in Section 2.3.2 (with respect to the first Extension Term) and Section 2.3.3
(with respect to the second and third Extension Terms) (and without any
additional option to extend the Lease Term after the expiration of the third
Extension Term). Each Option may be exercised by Tenant only by delivery of
written notice thereof to Landlord (“Extension Notice”), which notice must be
received by Landlord at least six (6) full calendar months before the expiration
of the then-current Term and, once given, shall be irrevocable and binding on
both parties. If Tenant fails to timely deliver such written notice, or if this
Lease is terminated pursuant to any other terms or provision of this Lease prior
to the expiration of the Term, the Options shall terminate, and Tenant shall
have no right to renew or extend the Lease. Each Option shall be exercisable by
Tenant on the express condition that at the time of delivery of Tenant’s notice
of its election to exercise the Option, and at all times prior to the
commencement of the Extension Term, Tenant shall not be in default under this
Lease beyond any applicable notice and cure period.
          2.3.2 Monthly Base Rent — First Extension Term. During the first
Extension Term, the Monthly Base Rent shall be (i) $31,111.00 per month for the
period from September 1, 2015 through April 30, 2016, and (ii) increased
annually beginning on May 1, 2016 and on each May 1 thereafter during such first
Extension Term by the greater of (a) two percent (2%) increase per year, or
(b) the percentage equal to the percentage increase, if any, in the CPI (not to
exceed five percent (5%) increase per year), as applied to the Monthly Base Rent
in effect immediately prior to the increase. The increase in CPI shall be
determined by a comparison of the CPI for the month which is three months prior
to the month in which the increase becomes effective with the same month of the
preceding year (e.g., if May 1, 2016 is the rent adjustment date, the increase
under the foregoing subsection (b) shall be the percentage change in the CPI
between February 2015 and February 2016). As used herein, the term “CPI” means
the Consumer Price Index for All Urban Consumers, All Items, U.S. City Average
(1982-84 = 100), published by the Bureau of Labor Statistics of the United
States Department of Labor. In the event that the Bureau of Labor Statistics
should cease to publish such index, Landlord shall choose and apply any
reasonably similar authoritative published index. In the event the CPI for the
month which is three months prior to the commencement of the period for which
the increase is to be made is not available on the commencement of that period,
Tenant shall continue to pay the Monthly Base Rent then in effect until such
time as the CPI is available and Tenant shall pay to Landlord the full amount of
any difference between the Monthly Base Rent paid during such interim period and
the actual increased Monthly Base Rent at the time of the next monthly rental
payment following notice from Landlord of the adjustment in Monthly Base Rent.
In no event shall the adjusted Monthly Base Rent during the first Extension Term
be less than the two percent (2%) more than the Monthly Base Rent in effect
immediately prior to the commencement of the period for which the adjustment is
to be made.
          2.3.3 Monthly Base Rent — Second and Third Extension Terms. The
Monthly Base Rent for the second and third Extension Terms shall be the Fair
Rental Value (defined below) of the Premises, as of the commencement of the
Extension Term, as determined in accordance with the following provisions, but
in no event less than the Basic Monthly Rent in effect for the last month of the
then-expiring Term. Within thirty (30) days following the date of receipt of the
Extension Notice, Landlord shall provide Tenant with a notice of Landlord’s
determination of the Fair Rental Value of the Premises for the applicable
Extension Term. The term “Fair Rental Value” shall mean the amount that a
willing, non-equity tenant and a willing landlord would accept as Monthly Base
Rent for the Premises, with neither the landlord nor tenant being under any
compulsion or undue influence to lease the Premises, taking into consideration
the quality, size, and location of the Premises and the rent for comparable
buildings located in the geographic area of the Premises. In the event Tenant
agrees with Landlord’s determination of the Fair Rental Value of the Premises,
then such agreed amount shall constitute the Monthly Base Rent for the
applicable Extension Term. In the event Landlord and Tenant are

2



--------------------------------------------------------------------------------



 



unable to agree upon the Fair Rental Value of the Premises within thirty
(30) days after provision by Landlord to Tenant of Landlord’s determination of
the Premises’ Fair Rental Value, then within fifteen (15) days after the
expiration of such period, Landlord and Tenant shall each, at their respective
costs, appoint a competent and disinterested real estate appraiser with at least
five (5) years full-time commercial and industrial property appraisal experience
in the Portland, Oregon, area with respect to properties such as the Project, to
appraise the Monthly Base Rent at the Fair Rental Value of the Premises for the
applicable Extension Term. The two (2) appraisers so appointed by Landlord and
Tenant shall then select a third (3rd) appraiser meeting the qualifications
stated in this Section 2.3.3 within ten (10) days after the last date that two
(2) appraisers are selected as specified above. Landlord and Tenant shall each
bear one-half (1/2) of the cost of appointing the third appraiser and of paying
the third (3rd) appraiser’s fees. Within thirty (30) days after the selection of
the third (3rd) appraiser, Landlord’s appraiser shall arrange for the
simultaneous exchange of the written appraisals from each of the three (3)
appraisers, and the two (2) closest appraisals shall be added together and their
total divided by two (2), and the resulting quotient shall be the Monthly Base
Rent for the applicable Extension Term. Upon determination, Landlord and Tenant
shall execute an amendment to this Lease confirming the Monthly Base Rent for
the applicable Extension Term.
3. RENT.
     3.1. Monthly Base Rent. Tenant agrees to pay Landlord, as base rent for the
Premises, the Monthly Base Rent designated in Section 1.10 of the Summary (the
“Monthly Base Rent”). The Monthly Base Rent shall be paid by Tenant in advance
on the first day of each and every calendar month during the Term, except that
the Monthly Base Rent due September 1, 2010, which is the first full month for
which rent is due under this Lease, shall be paid on the date of commencement of
the Early Access Period and the next Monthly Base Rent shall not be due until
October 1, 2010. Monthly Base Rent for any partial month shall be prorated in
the proportion that the number of days this Lease is in effect during such month
bears to the actual number of days in such month.
     3.2. Additional Rent. All amounts and charges payable by Tenant under this
Lease in addition to the Monthly Base Rent described in Section 3.1 above shall
be considered additional rent for the purposes of this Lease, and the word
“rent” in this Lease shall include such additional rent unless the context
specifically or clearly implies that only the Monthly Base Rent is referenced.
The Monthly Base Rent and additional rent shall be paid to Landlord as provided
in Section 7, without any prior demand therefor and without any deduction or
offset, in lawful money of the United States of America.
     3.3. Late Payments. Late payments of Monthly Base Rent and/or any item of
additional rent will be subject to interest as provided in Section 23.6 below
and a late charge as provided in Section 23.7 below.
4. COMMON AREA; OPERATING EXPENSES.
     4.1. Definition of Common Area. The term “Project Common Area” means all
areas and the improvements thereon within the exterior boundaries of the Project
now or later made available for the general use of Landlord, Tenant and other
persons entitled to occupy space in the Project and their respective employees,
suppliers, shippers, customers, contractors, and invitees, including without
limitation, the Parking Facilities, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways, landscaped areas, and
similar areas and facilities situated within the Project which are not reserved
for the exclusive use of any Project occupants. Project Common Area shall not
include (i) the entryway to a tenant’s premises, (ii) any improvements installed
by a tenant outside of its premises, whether with or without Landlord’s
knowledge or consent, or (iii) any areas or facilities that are included in the
description of premises leased to a tenant. The term “Building Common Area”
means all common areas appurtenant to the Building now or later made available
for the general use of Landlord, Tenant and other persons entitled to occupy
space in the Building and their respective employees, suppliers, shippers,
customers, contractors, and invitees, including, without limitation, the common
entrances, lobbies, restrooms on multi-tenant floors, elevators, stairways and
accessways, loading docks, ramps, drives and platforms and any passageways and
serviceways thereto to the extent not exclusively serving another tenant or
contained within another tenant’s premises, and the common pipes, conduits,
wires and appurtenant equipment serving the Premises. The Building Common Area
and the Project Common Area shall be referred to herein collectively as the
“Common Area.”
     4.2. Maintenance and Use of Common Area. The manner in which the Common
Area shall be maintained shall be solely determined by Landlord but shall be
consistent with other first-class industrial projects in the vicinity of the
Project. Tenant and Tenant’s employees, suppliers, shippers, contractors,

3



--------------------------------------------------------------------------------



 



customers and invitees shall have the nonexclusive right to use the Common Area
(except areas used in the maintenance or operation of the Project), in common
with Landlord and other tenants of the Project and their customers and invitees,
subject to (i) any covenants, conditions and restrictions now or hereafter of
record (collectively, the "Declaration”), and (ii) such reasonable,
non-discriminatory rules and regulations concerning the Project as may be
established by Landlord from time to time and furnished to Tenant, including,
without limitation, the Rules and Regulations attached hereto as Exhibit “C”.
Subject to reasonable conditions as may be established by Landlord from time to
time, Tenant at its expense may plant and maintain flowers within the landscaped
areas of the Common Area.
     4.3. Control of and Changes to Common Area. Landlord shall have the sole
and exclusive control of the Common Area, as well as the right to make changes
to the Common Area if the changes do not materially and unreasonably interfere
with Tenant’s access to or use of the Premises, provided, however,
notwithstanding anything expressed or implied herein to the contrary, Landlord
shall not make any changes to the Parking Facilities that would reduce the
number of parking spaces that are designated for Tenant’s use in Section 1.11 of
the Summary. Subject to the foregoing qualification, Landlord’s rights shall
include, but not be limited to, the right to (a) restrain the use of the Common
Area by unauthorized persons; (b) cause Tenant to remove or restrain persons
from any unauthorized use of the Common Area if they are using the Common Area
by reason of Tenant’s presence in the Project; (c) utilize from time to time any
portion of the Common Area for promotional, entertainment, and related matters;
(d) temporarily close any portion of the Common Area for repairs, improvements
or alterations, to discourage non-customer use, to prevent public dedication or
an easement by prescription from arising, or for any other reason deemed
appropriate in Landlord’s judgment; (e) reasonably change the shape and size of
the Common Area, add, eliminate or change the location of improvements to the
Common Area, including, without limitation, buildings, lighting, parking areas,
landscaped areas, roadways, walkways, drive aisles and curb cuts; and
(f) perform such other acts and make such other changes with respect to the
Project as Landlord may, in the exercise of good faith business judgment, deem
to be appropriate. Tenant hereby agrees that Landlord’s actions pursuant to this
Section 4.3 shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of rent. So long as Landlord uses commercially
reasonable efforts to minimize interference with Tenant’s business, Landlord
shall have no responsibility or for any reason be liable to Tenant for any
direct or indirect injury to or interference with Tenant’s business arising from
Landlord’s actions with respect to this Section 4.3, nor for any inconvenience
or annoyance occasioned by Landlord’s actions with respect to this Section 4.3,
except to the extent caused by the negligence or intentional misconduct of
Landlord or Landlord’s employees, agents or contractors.
     4.4. Operating Expenses. Throughout the Term of this Lease, commencing on
the Commencement Date, Tenant agrees to pay Landlord as additional rent in
accordance with the terms of this Section 4, Tenant’s Share of Operating
Expenses.
          4.4.1 Operating Expense Inclusions. As used in this Lease, the term
"Operating Expenses” shall consist of all costs and expenses paid or incurred by
Landlord for the ownership, operation, maintenance, repair and replacement of
the Building and Building Common Area as determined by Landlord utilizing
generally accepted accounting practices, together with all costs and expenses
paid or incurred by Landlord for the ownership, operation, maintenance, repair
and replacement of the Project and Project Common Area as determined by Landlord
utilizing generally accepted accounting practices. Operating Expenses shall
include the following costs by way of illustration but not limitation: (i) Real
Property Taxes; (ii) any and all assessments under the Declaration and any other
existing or future covenants, conditions and restrictions affecting the Project;
(iii) water, sewer and other utility charges; (iv) costs of insurance obtained
and maintained by Landlord for the Project pursuant to Section 21 (including any
deductibles); (v) waste disposal and janitorial services; (vi) security (if
any); (vii) compensation (including wages and employer paid benefits) of
employees and contractors engaged in the operation, repair and maintenance of
the Building and/or Project; (viii) Landlord’s management fee in the amount of
three and one-half percent (3.5%) of Monthly Base Rent (“Landlord’s Management
Fee”) payable each year under this Lease (provided that Landlord’s Management
Fee shall apply and be calculated for any period of free rent or abated rent
based on the Monthly Base Rent next payable hereunder); (ix) supplies,
materials, equipment and tools including rental of personal property; (x) repair
and maintenance of all portions of the buildings within the Project, including
the plumbing, heating, ventilating, air-conditioning and electrical systems
installed or furnished by Landlord; (xi) maintenance, sweeping, repairs,
resurfacing, and upkeep of all Parking Facilities and other Common Areas;
(xii) amortization on a straight line basis over the useful life (as reasonably
determined by mutual agreement of Landlord and Tenant or, in the absence of such
agreement, by arbitration pursuant to Section 33 hereof) (together with interest
at the Interest Rate (as defined in Section 23.6 below) on the unamortized
balance) of all reasonable capitalized expenditures under generally accepted
accounting principles (including capital repairs, capital replacements and
capital equipment) to the Building or Project which are: (A) reasonably intended
to produce

4



--------------------------------------------------------------------------------



 



a reduction in operating charges or energy consumption or effect other economies
in the operation or maintenance of the Project; (B) required under any
governmental law or regulation that was not applicable to the Project at the
time it was originally constructed, or (C) for replacement, repair or
restoration of any Project equipment and/or improvements needed to operate
and/or maintain the Project at the same quality levels and for the same intended
uses as prior to the replacement or restoration; (xiii) gardening and
landscaping; (xiv) maintenance of signs; (xv) personal property taxes levied on
or attributable to personal property used in connection with the Common Areas;
(xvi) reasonable accounting, audit, verification, legal and other professional
fees incurred in connection with operation, maintenance and management of the
Project; and (xvii) any other costs and expenses of repairs, maintenance,
painting, lighting, cleaning, and similar items properly allocable to the
operation, repair, and maintenance of the Project in accordance with generally
accepted accounting principles.
          4.4.2 Operating Expense Exclusions. Notwithstanding the foregoing,
Operating Expenses shall not include (i) repair, replacements and general
maintenance paid by proceeds of insurance or by Tenant or other third parties;
(ii) interest, principal, amortization or other payments made on any mortgage,
deed of trust, or other financing on the Building or Project or any loans to
Landlord; (iii) expenses related to depreciation of the Building; (iv) leasing
commissions, attorney fees, costs, disbursements and other expenses incurred in
connection with negotiations or disputes with other tenants or occupants or
prospective tenants or occupants of the Building; (v) legal expenses for
services to the extent: (A) relating to disputes with tenants, (B) based upon
Landlord’s negligence or other tortious conduct, (C) relating to enforcing any
leases except for enforcing lease provisions for the benefit of the Building
tenants generally, or (D) relating to the defense of Landlord’s title to, or
interest in, the Project; (vi) renovating or otherwise improving space for
tenants and other occupants of the Building or vacant space in the Building;
(vii) federal income taxes imposed on or measured by the net income of Landlord
from the operation of the Building or Project, as applicable; (viii) the costs
of repairs, maintenance or replacement for the roof structure (but not roof
membrane), structural walls and foundation of the Building (excluding any such
costs necessitated by the act, omission or conduct of Tenant or Tenant’s Parties
(defined hereinbelow) or Tenant Improvements or Tenant Changes); (ix) costs
incurred by Landlord for alterations, additions or capital repairs which are
considered capital improvements and capital replacements under generally
accepted accounting principles, except that the annual amortization of these
costs shall be included in Operating Expenses to the extent permitted by
Section 4.4.1(xii); (x) expenses in connection with services or other benefits
which are not available to Tenant but which are provided selectively to other
tenants or occupants of the Building; (xi) costs incurred to correct defects in
the original construction or design of the Building or any improvements made by
Landlord in or about the Building or any subsequent additions thereto made by
Landlord; (xii) cost of general overhead and administrative expenses (including
accounting and legal) of Landlord not related to the management or operations of
the Building or Project; (xiii) costs incurred as a result of any breach by
Landlord of its obligations under any lease; (xiv) costs incurred due to
violation by Landlord of any laws, rules, regulations or ordinances applicable
to the Building or Project, including any fines or penalties incurred by
Landlord; (xv) amounts reimbursed by other sources, such as insurance and
condemnation proceeds, warranties, judgments or settlements; (xvi) costs
incurred in connection with the original construction or design of the Building;
(xvii) expenses which are separately metered or calculated by the service
provider for the Premises or other leased area of the Project of the Building,
as the case may be, which expenses shall be billed separately to Tenant or such
other tenant(s), as applicable; (xviii) expenses related to environmental
testing, remediation and compliance that are not necessitated in whole or in
part by any act, omission or conduct of Tenant or Tenant’s Parties; provided,
however, the parties agree that this exclusion is not intended to limit, and
shall not limit, the provisions of Section 6 below; and (xix) expenses related
to compliance by Landlord with laws existing as of the Lease Date, except to the
extent that any such non-compliance was created by Tenant’s use or occupancy of
the Premises or by Tenant Improvements or Tenant Changes.
     4.5. Tenant’s Monthly Operating Expense Charge. From and after the
Commencement Date, Tenant shall pay to Landlord, on the first day of each
calendar month during the Term of this Lease, Tenant’s Share of an amount
estimated by Landlord to be the monthly Operating Expenses for the Project for
that month (“Tenant’s Monthly Operating Expense Charge”).
     4.6. Estimate Statement. Prior to the Commencement Date and on or about
April 1st of each subsequent calendar year during the Term of this Lease (or as
soon thereafter as reasonably possible), Landlord shall deliver to Tenant a
statement (“Estimate Statement”) wherein Landlord will estimate both the
Operating Expenses and Tenant’s Monthly Operating Expense Charge for the then
current calendar year. Tenant agrees to pay Landlord, as additional rent,
Tenant’s estimated Monthly Operating Expense Charge on the first day of each
month, beginning on the Commencement Date, until such time as Landlord issues a
revised Estimate Statement or the Estimate Statement for the succeeding calendar
year; except that,

5



--------------------------------------------------------------------------------



 



concurrently with the regular monthly rent payment next due following the
receipt of each such Estimate Statement (excluding the initial Estimate
Statement), Tenant agrees to pay Landlord an amount equal to one monthly
installment of Tenant’s estimated Monthly Operating Expense Charge (less any
applicable Tenant’s Share of Operating Expenses already paid) multiplied by the
number of months from January, in the current calendar year, to the month of
such rent payment next due, all months inclusive. If at any time during the Term
of this Lease, but not more often than quarterly, Landlord reasonably determines
that Tenant’s Share of Operating Expenses for the current calendar year will be
greater than the amount set forth in the then current Estimate Statement,
Landlord may issue a revised Estimate Statement and Tenant agrees to pay
Landlord, within ten (10) days of receipt of the revised Estimate Statement, the
difference between the amount owed by Tenant under such revised Estimate
Statement and the amount owed by Tenant under the original Estimate Statement
for the portion of the then current calendar year which has expired. Thereafter,
Tenant agrees to pay Tenant’s Monthly Operating Expense Charge based on such
revised Estimate Statement until Tenant receives the next calendar year’s
Estimate Statement or a new revised Estimate Statement for the current calendar
year.
     4.7. Actual Statement. By April 1st of each calendar year during the Term
of this Lease (or as soon thereafter as reasonably possible), Landlord shall
deliver to Tenant a statement (“Actual Statement”) which states Tenant’s Share
of the actual Operating Expenses for the preceding calendar year. If the Actual
Statement reveals that Tenant’s Share of the actual Operating Expenses is more
than the total Additional Rent paid by Tenant for Operating Expenses on account
of the preceding calendar year, Tenant agrees to pay Landlord the difference in
a lump sum within ten (10) days of receipt of the Actual Statement. If the
Actual Statement reveals that Tenant’s Share of the actual Operating Expenses is
less than the Additional Rent paid by Tenant for Operating Expenses on account
of the preceding calendar year, Landlord will credit any overpayment toward the
next monthly installment(s) of Tenant’s Share of the Operating Expenses due
under this Lease. Such obligation will be a continuing one which will survive
the expiration or earlier termination of this Lease.
     4.8. Miscellaneous. Any delay or failure by Landlord in delivering any
Estimate Statement or Actual Statement pursuant to this Section 4 will not
constitute a waiver of its right to require an increase in additional rent for
Operating Expenses nor will it relieve Tenant of its obligations pursuant to
this Section 4, except that Tenant will not be obligated to make any payments
based on such Estimate Statement or Actual Statement until ten (10) days after
receipt of such Estimate Statement or Actual Statement. Landlord shall keep its
books of account and records concerning Operating Expenses in compliance with
generally accepted accounting principles and retain the same for two (2) years
after the calendar year for which they were prepared. If Tenant does not object
to any specific discrepancies in the Operating Expense calculations for any
calendar year within ninety (90) days after receipt of the Actual Statement,
such statement will be deemed final and binding on Tenant. Even though the Term
has expired and Tenant has vacated the Premises, when the final determination is
made of Tenant’s Share of the actual Operating Expenses for the year in which
this Lease terminates, Tenant agrees to promptly pay any increase due over the
estimated expenses paid and, conversely, any overpayment made in the event said
expenses decrease shall promptly be rebated by Landlord to Tenant. Such
obligation will be a continuing one which will survive the expiration or
termination of this Lease. Prior to the expiration or sooner termination of the
Lease Term and Landlord’s acceptance of Tenant’s surrender of the Premises,
Landlord will have the right to estimate the actual Operating Expenses for the
then current calendar year and to collect from Tenant prior to Tenant’s
surrender of the Premises, Tenant’s Share of any excess of such actual Operating
Expenses over the estimated Operating Expenses paid by Tenant in such calendar
year.
     4.9. Tenant Examination and Audit Right.
          4.9.1 Tenant Examination. The Estimate Statement and Actual Statement
referred to herein need not be audited, but shall contain sufficient detail to
enable Tenant to verify the calculation of Tenant’s Share of the Operating
Expenses. Subject to the conditions set forth in Section 4.9.2 below (excluding
condition number (2) of Section 4.9.2), Tenant may, upon reasonable notice and
during business hours, examine the records used to support the figures shown on
the Estimate Statement and Actual Statement; provided, however, that Tenant
shall only be entitled to such an examination once in each calendar year.
          4.9.2 Audit Right. Within sixty (60) days (the “Audit Election
Period”) after Landlord furnishes to Tenant the Estimate Statement or Actual
Statement for any calendar year (including the first year of the Term), Tenant
may, at its expense (subject to the last sentence of this Section 4.9.2) during
Landlord’s

6



--------------------------------------------------------------------------------



 



normal business hours, elect to audit Landlord’s Operating Expenses for such
calendar year only, subject to the following conditions: (1) there is no uncured
default by Tenant under this Lease; (2) the audit shall be prepared by an
independent certified public accounting firm of recognized national standing;
(3) in no event shall any audit be performed by a firm retained on a
“contingency fee” basis; (4) the audit shall commence within thirty (30) days
after Landlord makes Landlord’s books and records available to Tenant’s auditor
and shall conclude within sixty (60) days after commencement; (5) the audit
shall be conducted where Landlord maintains its books and records and shall not
unreasonably interfere with the conduct of Landlord’s business; and (6) Tenant
and its accounting firm shall treat any audit in a confidential manner and shall
each execute Landlord’s confidentiality agreement for Landlord’s benefit prior
to commencing the audit. Notwithstanding the foregoing, Tenant shall have no
right to conduct an audit if Landlord furnishes to Tenant, at the time Landlord
furnishes the Estimated Statement or Annual Statement to Tenant, an audit report
on Landlord’s Operating Expenses for the calendar year in question prepared by
an independent certified public accounting firm of recognized national standing
(whether originally prepared for Landlord or another party). This paragraph
shall not be construed to limit, suspend, or abate Tenant’s obligation to pay
Tenant’s Share of Operating Expenses when due, including Tenant’s Monthly
Operating Expense Charge. After verification, Landlord shall credit any
overpayment determined by the audit report against the next monthly
installment(s) of Tenant’s Share of Operating Expenses due and owing by Tenant
or, if no further such installment is due, refund such overpayment directly to
Tenant within thirty (30) days of determination. Likewise, Tenant shall pay
Landlord any underpayment determined by the audit report within thirty (30) days
of determination. The foregoing obligations shall survive the expiration or
earlier termination of this Lease. If Tenant does not give written notice of its
election to audit during the Audit Election Period, the Estimate Statement or
Actual Statement (as applicable) for the applicable calendar year shall be
deemed approved for all purposes, and Tenant shall have no further right to
review or contest the same. In the event the audit report resulting from an
audit authorized and undertaken by Tenant pursuant to this Section 4.9.2 shows
an overpayment by Tenant, then Landlord shall reimburse Tenant for all costs and
expenses incurred by Tenant in undertaking such audit.
     4.10. Cap on Controllable Operating Expenses. Notwithstanding the foregoing
provisions of this Section 4, or any other provision expressed or implied herein
to the contrary, the parties agree that beginning after the first complete
calendar year of the Term (i.e., beginning January 1, 2012), there shall be a
five percent (5%) cap each calendar year on any increase in Tenant’s Share of
Controllable Operating Expenses (as such term is defined below) over Tenant’s
Share of Controllable Operating Expenses in the immediately preceding calendar
year. This means that Tenant’s Share of Controllable Operating Expenses for
calendar year 2012 shall, in no event, exceed Tenant’s Share of Controllable
Operating Expenses in 2011, plus five percent (5%), and that Tenant’s Share of
Controllable Operating Expenses for each successive calendar year during the
Term shall, in no event, exceed Tenant’s Share of Controllable Operating
Expenses in the immediately preceding calendar year, plus five percent (5%). The
foregoing cap shall apply on the total of Tenant’s Share of Controllable
Operating Expenses and not on a line item basis. Any increases in Operating
Expenses not recovered by Landlord due to the foregoing limitation shall be
carried forward into all succeeding calendar years during the Term and recouped
by Landlord, subject to the foregoing 5% cap. The term “Controllable Operating
Expenses” means all Operating Expenses, except expenses relating to the costs of
utilities, insurance, real estate taxes, snow removal, capital expenditures (to
the extent included within Operating Expenses as provided herein), and
Landlord’s Management Fee (the latter of which is fixed at 3.5% of Monthly Base
Rent).
5. SECURITY DEPOSIT. [Intentionally omitted.]
6. USE.
     6.1. General. Tenant shall use the Premises solely for the Permitted Use
specified in Section 1.13 of the Summary, and shall not use or permit the
Premises to be used for any other use or purpose whatsoever without Landlord’s
prior written consent, which consent Landlord shall not unreasonably withhold or
delay. Tenant shall observe and comply with the “Rules and Regulations” attached
hereto as Exhibit “C”, and all reasonable non-discriminatory modifications
thereof and additions thereto from time to time put into effect and furnished to
Tenant by Landlord. Landlord shall endeavor to enforce the Rules and
Regulations, but shall have no liability to Tenant for the violation or
non-performance by any other tenant or occupant of the Project of any such Rules
and Regulations. Landlord represents and warrants to Tenant, to Landlord’s
knowledge, that as of the commencement of the Early Access Period, the Premises
comply with all applicable laws, statutes, ordinances, rules and regulations of
any public authority. Tenant shall, at its sole cost and expense, observe and
comply with all requirements of any board of fire underwriters or similar body
relating to the Premises, all recorded covenants, conditions and restrictions
now or hereafter affecting the Premises (including the Declaration), and all
laws, statutes, codes, rules and regulations now or hereafter in force relating
to or

7



--------------------------------------------------------------------------------



 



affecting Tenant’s particular use, occupancy, alteration or improvement of the
Premises, including, without limitation, the provisions of Title III of the
Americans with Disabilities Act of 1990 as it pertains to Tenant’s particular
use, occupancy, improvement and alteration of the Premises, provided, however,
Tenant shall have no obligation to make any changes to the roof structure,
structural walls or foundation of the Building, unless such changes are required
as a result of Tenant’s particular use of the Premises, Tenant Improvements,
Tenant Changes or the act, omission or conduct of Tenant or Tenant’s Parties.
Tenant shall not use or allow the Premises to be used (a) in violation of the
Declaration or any other recorded covenants, conditions and restrictions
affecting the Project or of any law or governmental rule or regulation, or of
any certificate of occupancy issued for the Premises or the Building, or (b) for
any improper, immoral, unlawful or reasonably objectionable purpose. Tenant
shall not do or permit to be done anything which will obstruct or interfere with
the rights of other tenants or occupants of the Project, or injure or annoy
them. Tenant shall not cause, maintain or permit any nuisance in, on or about
the Premises, the Building or the Project, nor commit or suffer to be committed
any waste in, on or about the Premises. Tenant and Tenant’s employees and agents
shall not solicit business in the Common Area, nor shall Tenant distribute any
handbills or other advertising matter in the Common Area. For purposes of this
Lease, the phrase “to Landlord’s knowledge” or similar phrase shall mean only
the actual (not implied, imputed or constructive) knowledge of Kirk L. Olsen,
John Atwell and Michael C. Dermody, each of which are officers of Landlord and
are the only officers of Landlord involved in the acquisition and development of
the Project in any material respect.
     6.2. Parking.
          6.2.1 Tenant’s Parking Privileges. During the Term of this Lease,
Tenant and Tenant’s employees, suppliers, shippers, customers, contractors and
invitees, shall have the nonexclusive right with others designated by Landlord
to use 68 unreserved parking spaces in the parking lot immediately adjacent to
the Building. Landlord shall at all times have the right to establish and modify
the nature and extent of the parking areas for the Building and Project as long
as Tenant is provided the number of parking privileges designated in
Section 1.11 of the Summary. In addition, Landlord may, in its sole discretion,
assign any unreserved and unassigned parking privileges and/or make all or a
portion of such privileges reserved as long as Tenant is provided the number of
parking privileges designated in Section 1.11 of the Summary.
          6.2.2 Parking Rules. The use of the parking areas shall be subject to
the Parking Rules and Regulations contained in Exhibit “C” attached hereto and
any other reasonable, non-discriminatory rules and regulations adopted by
Landlord and/or Landlord’s parking operators from time to time, including any
system for controlled ingress and egress, and furnished to Tenant. Tenant shall
not use more parking privileges than its allotment and shall not use any parking
spaces specifically assigned by Landlord to other tenants of the Building or
Project or for such other uses as visitor parking. Except as otherwise provided
herein, Tenant’s parking privileges shall be used only for parking by vehicles
no larger than normally sized passenger automobiles or pick-up trucks. Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to be
loaded, unloaded, or parked in areas other than those designated by Landlord for
such activities. If Tenant permits or allows any of the prohibited activities
described herein, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost thereof to Tenant, which cost
shall be immediately payable by Tenant upon demand by Landlord.
     6.3. Signs and Auctions.
          6.3.1 General. Tenant shall be entitled to install, at its sole cost
and expense, identification signage in accordance with this Section 6.3.1 and
the Landlord’s Building-standard signage criteria set forth on the attached
Exhibit “G” (the “Signage Criteria”), except as otherwise provided in
Section 6.3.2 and Exhibit G-1. Such signs shall be installed by a signage
contractor reasonably acceptable to Landlord. Except as provided in
Section 6.3.2 and Exhibit G-1, the location, quality, design, style, lighting
and size of such signs shall be consistent with the Signage Criteria and shall
be subject to Landlord’s prior written approval, which approval Landlord will
not unreasonably withhold or delay. Upon the expiration or earlier termination
of this Lease, Tenant shall be responsible, at its sole cost and expense, for
the removal of such signage and the repair of all damage to the Building caused
by such removal. Except for such permitted signage, Tenant may not install any
other signs on the exterior or roof of the Building or the common areas of the
Building or the Project without Landlord’s prior written approval, which
approval Landlord will not unreasonably withhold or delay. Any signs, window
coverings, or blinds (even if the same are located behind the Landlord approved
window coverings for the Building), or other items visible from the exterior of
the Premises or Building are subject to the prior approval of Landlord, which
approval Landlord will not unreasonably withhold or delay. For

8



--------------------------------------------------------------------------------



 



purposes of this Section 6.3, Landlord may reasonably withhold or condition its
consent if Landlord in its discretion determines that the proposed signage is
inconsistent with the intended design, character or aesthetics of the Project.
Tenant shall have no right to conduct any auction in, on or about the Premises,
the Building or Site.
          6.3.2 Approved Signage. Notwithstanding Section 6.3.1 above, Landlord
hereby approves the location, quality, design, style, lighting and size of the
Tenant signage to the extent specified on the attached Exhibit “G-1”, subject to
all applicable laws and codes and Landlord’s review of the final sign design and
specifications to be submitted to the City of Portland.
     6.4. Hazardous Materials.
          6.4.1 Definitions: As used in this Lease, the following terms have the
following meanings:
     (a) “Environmental Law” means any past, present or future federal, state or
local statutory or common law, or any regulation, ordinance, code, plan, order,
permit, grant, franchise, concession, restriction or agreement issued, entered,
promulgated or approved thereunder, relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials.
     (b) “Environmental Permits” mean collectively, any and all permits,
consents, licenses, approvals and registrations of any nature at any time
required pursuant to, or in order to comply with, any Environmental Law
including, but not limited to, any Spill Control Countermeasure Plan and any
Hazardous Materials Management Plan.
     (c) “Hazardous Materials” shall mean and include any hazardous or toxic
materials, substances or wastes as now or hereafter designated or regulated
under any Environmental Law, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls (“PCBs”), and freon and other
chlorofluorocarbons.
     (d) “Release” shall mean with respect to any Hazardous Materials, any
release, deposit, discharge, emission, leaking, pumping, leaching, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials.
          6.4.2 Tenant’s Obligations — Environmental Permits. Tenant will
(i) obtain and maintain in full force and effect all Environmental Permits that
may be required from time to time under any Environmental Laws applicable to
Tenant or the Premises and (ii) be and remain in compliance with all terms and
conditions of all such Environmental Permits and with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in all Environmental Laws applicable to
Tenant or the Premises.
          6.4.3 Tenant’s Obligations — Hazardous Materials. Tenant agrees not to
cause or permit any Hazardous Materials to be brought upon, stored, used,
handled, generated, released or disposed of on, in, under or about the Premises,
or any other portion of the Project by Tenant, its agents, employees,
subtenants, assignees, licensees, contractors or invitees (collectively,
“Tenant’s Parties”), without the prior written consent of Landlord, which
consent Landlord may withhold in its sole and absolute discretion, except that
Tenant is permitted to bring upon the Premises, and to use, handle, generate and
store on the Premises, such Hazardous Materials as necessary to conduct its
Permitted Uses, and in quantities needed to conduct its Permitted Uses, and
ordinary and general office supplies, such as copier toner, liquid paper, glue,
ink and common household cleaning materials, provided that such activities are
all times in compliance with all Environmental Laws (some or all of which may
constitute “Hazardous Materials” as defined in this Lease). Concurrently with
the execution of this Lease, Tenant agrees to complete and deliver to Landlord
an Environmental Questionnaire in the form of Exhibit “E” attached hereto,
together with a material safety data sheet (MSDS) in form reasonably acceptable
to Landlord for each Hazardous Material to be brought upon,

9



--------------------------------------------------------------------------------



 



stored, used, handled, generated, or disposed of in, on or about the Premises.
Upon the expiration or earlier termination of this Lease, Tenant agrees to
promptly remove from the Premises, the Building and the Project, at its sole
cost and expense, any and all Hazardous Materials, including any equipment or
systems containing Hazardous Materials which are installed, brought upon,
stored, used, generated or released upon, in, under or about the Premises, the
Building and/or the Project or any portion thereof by Tenant or any of Tenant’s
Parties during the Term of this Lease and/or during the Early Access Period.
          6.4.4 Landlord’s Right to Conduct Environmental Assessment. At any
time during the Lease Term, Landlord shall have the right to conduct an
environmental assessment of the Premises (as well as any other areas in, on or
about the Project that Landlord reasonably believes may have been affected
adversely by Tenant’s use of the Premises (collectively, the “Affected Areas”)
in order to confirm that the Premises and the Affected Areas do not contain any
Hazardous Materials in violation of applicable Environmental Laws or under
conditions constituting or likely to constitute a release of Hazardous
Materials. Such environmental assessment shall be a so-called “Phase I”
assessment or such other level of investigation which shall be the standard of
diligence in the purchase or lease of similar property at the time, together
with any additional investigation and report which would customarily follow any
discovery contained in such initial Phase I assessment (including, but not
limited to, any so-called “Phase II” report); provided, however, (i) any
assessment shall be performed at the sole cost and expense of Landlord, except
as provided in the last sentence of this Section 6.4.4, (ii) Landlord shall
provide Tenant with written notice of the assessment not less than five
(5) business days prior to entering on the Premises to conduct the assessment
(except in the case of emergency), (iii) any assessment shall be performed at
reasonable and mutually acceptable times and shall be conducted in such a manner
as to reasonably minimize interference with Tenant’s use or occupancy of the
Premises or access thereto, (iv) Landlord shall provide Tenant with a copy of
all final reports resulting from the assessment promptly after Landlord’s
receipt of such reports (but without any representation, warranty or right to
rely on the contents thereof), and (v) in no event shall Landlord conduct an
assessment more often than one time each calendar year during the term of this
Lease (unless Landlord has a good faith basis to believe that a release has
occurred, conditions since changed, or that another assessment is otherwise
reasonably warranted). In the event any environmental assessment authorized and
undertaken by Landlord pursuant to this Section 6.4.4 indicates a violation of
any Environmental Law or a breach of Section 6.4 of this Lease by Tenant or
Tenant’s Parties, or identifies the release of Hazardous Materials on, under or
emanating from the Premises or the Affected Areas that is attributable to Tenant
or Tenant’s Parties in breach of this Lease, then Tenant shall pay all costs and
expenses of any such environmental assessment.
          6.4.5 Tenant’s Obligations to Perform Corrective Action. If the data
from any environmental assessment authorized and undertaken by Landlord pursuant
to Section 6.4.4 indicates there has been a release, threatened release or other
conditions with respect to Hazardous Materials on, under or emanating from the
Premises and the Affected Areas that is attributable to Tenant or Tenant’s
Parties act, omission or conduct and that may require any investigation and/or
active response action, including without limitation active or passive
remediation and monitoring or any combination of these activities (“Corrective
Action”), Tenant shall undertake prompt Corrective Action with respect to such
Hazardous Materials if, and to the extent, required by the governmental
authority exercising jurisdiction over the matter. Any Corrective Action
performed by Tenant will be performed with Landlord’s prior written approval and
in accordance with applicable Environmental Laws, at Tenant’s sole cost and
expense and by a environmental consulting firm (reasonably acceptable to
Landlord). Tenant may perform the Corrective Action before or after the
expiration or earlier termination of this Lease, to the extent permitted by
governmental agencies with jurisdiction over the Premises, the Building and the
Project; provided, however, that any Corrective Action performed after the
expiration or earlier termination of this Lease shall be subject to Landlord’s
prior written consent and any terms and conditions imposed by Landlord. Tenant
or its consultant may install, inspect, maintain, replace and operate
remediation equipment and conduct the Corrective Action as it considers
necessary, subject to Landlord’s reasonable approval. Any Corrective Action
performed by Tenant after the expiration or earlier termination of this Lease
will be conducted so as not to interfere unreasonably with the conduct of
Landlord’s or any third party’s business on the Premises, the Building and the
Project. Tenant shall deliver evidence reasonably satisfactory to Landlord that
Tenant’s Corrective Action activities on the Premises and the Affected Areas
satisfy applicable Environmental Laws. It shall be reasonable for Landlord to
require Tenant to deliver a “no further action” letter or substantially similar
document from the applicable governmental agency. So long as Tenant has a right
of access, Tenant shall continue to perform Tenant’s Corrective Action until
such time as Landlord is able to use the Premises and the Affected Areas for
such purposes as Landlord reasonably desires. Landlord’s “reasonableness” as
used in the immediately preceding sentence shall be based on (i) the zoning of
the Premises as of the date in question, and (ii) the logical uses of the
Premises as of the date in question. Tenant agrees, to the extent applicable and
reasonably practicable, to install, at Tenant’s sole cost and expense, screening
around its remediation equipment so as to protect the aesthetic appeal of the

10



--------------------------------------------------------------------------------



 



Premises, the Building and the Project. Tenant also agrees to use reasonable
efforts to locate its remediation and/or monitoring equipment, if any (subject
to the requirements of Tenant’s consultant and governmental agencies with
jurisdiction over the Premises, the Building and the Project) in a location
which will allow Landlord, to the extent reasonably practicable, the ability to
lease the Premises, the Building and the Project to a subsequent user.
Notwithstanding anything above to the contrary, if any clean-up or monitoring
procedure is required by any applicable governmental authorities in, on, under
or about the Premises and the Affected Areas during the Lease Term as a
consequence of any Hazardous Materials contamination attributable to Tenant or
Tenant’s Parties and the procedure for clean-up is not completed (to the
satisfaction of Landlord and/or the governmental authorities) prior to the
expiration or earlier termination of this Lease, then this Lease shall be deemed
renewed for a term commencing on the expiration or earlier termination of this
Lease and ending on the date the clean-up procedure is completed and Landlord
shall be entitled to all damages directly or indirectly incurred, including,
without limitation, damages occasioned by the inability to relet the Premises
and/or any other portion of the Project or a reduction of the fair market or
rental value of the Premises and/or the Project.
          6.4.6 Tenant’s Duty to Notify Landlord regarding Releases. Tenant
agrees to promptly notify Landlord of any release of Hazardous Materials in the
Premises, the Building or any other portion of the Project which Tenant becomes
aware of during the Term of this Lease and which was caused by Tenant or
Tenant’s Parties conduct. In the event of any release of Hazardous Materials
caused or permitted by Tenant or any of Tenant’s Parties, Landlord shall have
the right, but not the obligation, to cause Tenant, at Tenant’s sole cost and
expense, to immediately take all steps Landlord deems necessary or appropriate
to remediate such release and prevent any similar future release to the
satisfaction of Landlord and Landlord’s mortgagee(s).
          6.4.7 Tenant’s Environmental Indemnity. To the fullest extent
permitted by law, Tenant agrees to promptly indemnify, protect, defend and hold
harmless Landlord and Landlord’s members, partners, officers, directors,
shareholders, employees, agents, successors and assigns (collectively, “Landlord
Indemnified Parties”) for, from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees and court costs) that arise or result from
the presence or release of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Project and that are caused
or permitted by Tenant or any of Tenant’s Parties during the Term of this Lease,
including arising from or caused in whole or in part, directly or indirectly, by
(i) the presence or release in, on, under or about the Premises and the Affected
Areas, of any Hazardous Materials; (ii) Tenant’s or other user’s actual,
proposed or threatened use, treatment, storage, transportation, holding,
existence, disposition, manufacturing, control, management, abatement, removal,
handling, transfer, generation or release (past, present or threatened) of
Hazardous Materials to, in, on, under, about or from the Premises and the
Affected Areas; (iii) any past, present or threatened non-compliance or
violations of any Environmental Laws in connection with Tenant and/or the
Premises and/or the Affected Areas, (iv) personal injury claims (v) the payment
of any environmental liens, or the disposition, recording, or filing or
threatened disposition, recording or filing of any environmental lien
encumbering or otherwise affecting the Premises and/or the Affected Areas,
(vi) diminution in the value of the Premises and/or the Project, (vii) damages
for the loss or restriction of use of the Premises and/or the Project, including
prospective rent, lost profits and business opportunities, (viii) sums paid in
settlement of claims, (ix) reasonable attorneys’ fees, consulting fees and
expert fees, (x) the cost of any investigation of site conditions, and (xi) the
cost of any repair, clean-up or remediation ordered by any governmental or
quasi-governmental agency or body or otherwise deemed necessary in Landlord’s
reasonable judgment. Tenant’s obligations hereunder shall include, without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, cleanup or detoxification or decontamination of the
Premises, the Building and/or the Project, or the preparation and implementation
of any closure, remedial action or other required plans in connection therewith.
For purposes of the indemnity provisions in this Section 6.4, any acts or
omissions of Tenant and/or Tenant’s employees, agents, assignees, contractors or
subcontractors of Tenant or others acting for or on behalf of Tenant (whether or
not they are negligent, intentional, willful or unlawful) shall be strictly
attributable to Tenant. The provisions of this Section 6.4.7 will survive the
expiration or earlier termination of this Lease.
          6.4.8 Landlord’s Representations, Warranties and Indemnity. Except as
disclosed in that Phase I Environmental Site Assessment dated December 22, 2006
prepared by GeoDesign Inc., receipt of a copy of which Tenant hereby
acknowledges, Landlord represents and warrants to Tenant that to Landlord’s
actual knowledge as of the Lease Date: (i) there is no Hazardous Materials on,
in or under the Premises, Building or the Project in violation of any
Environmental Law or Environmental Permits obtained by Landlord, (ii) the
Premises, the Building and the Project are not in violation of any Environmental
Law or any Environmental Permits obtained by Landlord, (iii) Landlord has not
received any notice from any governmental authority alleging or threatening that
any part of the Premises, Building or the Project is in violation of an

11



--------------------------------------------------------------------------------



 



Environmental Law or Environmental Permit obtained by Landlord or other tenant,
(iv) there are no pending or threatened claims, suits, enforcement actions or
other litigation related to the presence of Hazardous Materials in, under or
about the Premises, the Building or the Project, and (v) no existing tenant of
the Building or the Project is using and occupying the Building or the Project
in violation of any Environmental Law or any Environmental Permit. Landlord
agrees to promptly notify Tenant of any release of Hazardous Materials in the
Premises, the Building or any other portion of the Project in violation of any
Environmental Law and not caused by Tenant or Tenant’s Parties which Landlord
becomes aware of during the Term of this Lease. To the fullest extent permitted
by law, Landlord agrees to promptly indemnify, protect, defend and hold harmless
Tenant and Tenant’s members, partners, officers, directors, shareholders,
employees, agents, successors and assigns (collectively, “Tenant Indemnified
Parties”) for, from and against any and all claims, damages, judgments, suits,
causes of action, losses, liabilities, penalties, fines, expenses and costs
(including, without limitation, clean-up, removal, remediation and restoration
costs, sums paid in settlement of claims, attorneys’ fees, consultant fees and
expert fees and court costs) that arise or result from the presence or release
of Hazardous Materials on, in, under or about the Premises, the Building or any
other portion of the Project and that are attributable to (a) any act or
omission of Landlord or any of Landlord’s agents, employees or contractors, or
(b) any use, ownership or occupancy of the Premises, the Building or the Project
prior to commencement of the Early Access Period, including without limitation
any violation of any Environmental Law attributable to the period prior to
commencement of the Early Access Period, or (c) that arise or result from any
breach of the representations or warranties of Landlord contained in this
Section 6.4.8. The provisions of this Section 6.4.8 will survive the expiration
or earlier termination of this Lease.
7. PAYMENTS AND NOTICES. All rent and other sums payable by Tenant to Landlord
hereunder shall be paid to Landlord at the address designated in Section 1.2 of
the Summary, or to such other persons and/or at such other places as Landlord
may hereafter designate in writing. Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery (including
delivery by nationally recognized overnight courier or express mailing service),
facsimile transmission sent by a machine capable of confirming transmission
receipt, with a hard copy of such notice delivered no later than one
(1) business day after facsimile transmission by another method specified in
this Section 7, or by registered or certified mail, postage prepaid, return
receipt requested, addressed to Tenant at the address designated in Section 1.3
of the Summary, or to Landlord at the first address designated in Section 1.2 of
the Summary. Either party may, by written notice to the other, specify a
different address for notice purposes. Notice given in the foregoing manner
shall be deemed given (i) upon confirmed transmission if sent by facsimile
transmission, provided such transmission is prior to 5:00 p.m. on a business day
(if such transmission is after 5:00 p.m. on a business day or is on a
non-business day, such notice will be deemed given on the following business
day), (ii) when actually received or refused by the party to whom sent if
delivered by a carrier or personally served, or (iii) if mailed, on the day of
actual delivery or refusal as shown by the certified mail return receipt or the
expiration of three (3) business days after the day of mailing, whichever first
occurs. For purposes of this Section 7, a “business day” is Monday through
Friday, excluding holidays observed by the United States Postal Service and
reference to 5:00 p.m. is to the time zone of the recipient.
8. BROKERS. Landlord shall pay any commissions or fees that are payable to
Landlord’s Broker and Tenant’s Broker with respect to this Lease in accordance
with the provisions of a separate commission contract. Landlord shall have no
further or separate obligation for payment of commissions or fees to any other
real estate broker, finder or intermediary. Tenant represents that it has not
had any dealings with any real estate broker, finder or intermediary with
respect to this Lease, other than Landlord’s Broker and Tenant’s Broker. Each
party represents and warrants to the other, that, to its knowledge, no other
broker, agent or finder (a) negotiated or was instrumental in negotiating or
consummating this Lease on its behalf, or (b) is or might be entitled to a
commission or compensation in connection with this Lease. Tenant shall
indemnify, protect, defend (by counsel reasonably approved in writing by
Landlord) and hold Landlord harmless from and against any and all claims,
judgments, suits, causes of action, damages, losses, liabilities and expenses
(including attorneys’ fees and court costs) resulting from any breach by Tenant
of the foregoing representation, including, without limitation, any claims that
may be asserted against Landlord by any broker, agent or finder undisclosed by
Tenant herein. Landlord shall indemnify, protect, defend (by counsel reasonably
approved in writing by Tenant) and hold Tenant harmless from and against any and
all claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) resulting from any breach
by Landlord of the foregoing representation, including, without limitation, any
claims that may be asserted against Tenant by any broker, agent or finder
undisclosed by Landlord herein. The foregoing indemnities shall survive the
expiration or earlier termination of this Lease.

12



--------------------------------------------------------------------------------



 



9. SURRENDER; HOLDING OVER.
     9.1. Surrender of Premises. Upon the expiration or sooner termination of
this Lease, Tenant shall surrender all keys for the Premises to Landlord, and
Tenant shall deliver exclusive possession of the Premises to Landlord in
accordance with the move-out standards attached hereto as Exhibit “F” and
otherwise in broom clean and in first-class condition and repair, reasonable
wear and tear excepted, with all of Tenant’s personal property (and those items,
if any, of Tenant Improvements and Tenant Changes identified by Landlord
pursuant to Section 12.2 below) removed therefrom and all damage caused by such
removal repaired, as required pursuant to Sections 12.2 and 12.3 below. If, for
any reason, Tenant fails to surrender the Premises on the expiration or earlier
termination of this Lease (including upon the expiration of any subsequent
month-to-month tenancy expressly consented to by Landlord in writing), with such
removal and repair obligations completed, then, in addition to the provisions of
Section 9.2 below and Landlord’s rights and remedies under Section 12.4 below
and the other provisions of this Lease, Tenant shall indemnify, protect, defend
(by counsel reasonably approved in writing by Landlord) and hold Landlord
harmless from and against any and all claims, judgments, suits, causes of
action, damages, losses, liabilities and expenses (including attorneys’ fees and
court costs) resulting from such failure to surrender, including, without
limitation, any claim made by any succeeding tenant based thereon. The foregoing
indemnity shall survive the expiration or earlier termination of this Lease.
     9.2. Holding Over. If Tenant holds over after the expiration or earlier
termination of the Lease Term, Tenant shall become a month-to-month tenant at
sufferance only, upon the terms and conditions set forth in this Lease so far as
applicable (including Tenant’s obligation to pay Tenant’s Share of Operating
Expenses and any other additional rent under this Lease), but at a Monthly Base
Rent equal to one hundred fifty percent (150%) of the Monthly Base Rent
applicable to the Premises immediately prior to the date of such expiration or
earlier termination. Acceptance by Landlord of rent after such expiration or
earlier termination shall not constitute a consent to a hold over hereunder or
result in an extension of this Lease.
     9.3. No Effect on Landlord’s Rights. The foregoing provisions of this
Section 9 are in addition to, and do not affect, Landlord’s right of re-entry or
any other rights of Landlord hereunder or otherwise provided at law and/or in
equity.
10. TAXES.
     10.1. Real Property Taxes. Tenant shall pay Tenant’s Share of Real Property
Taxes in accordance with the provisions of Section 4. “Real Property Taxes”
mean, collectively, all general and special real property taxes, assessments,
liens, bond obligations, license fees or taxes, commercial rent or gross
receipts taxes, and any similar impositions in-lieu of other impositions now or
previously within the definition of real property taxes or assessments which may
be levied or assessed by any lawful authority against the Project applicable to
the period from the Commencement Date until the expiration or sooner termination
of this Lease, provided that this shall not include federal or state, corporate
or personal net income taxes. All Real Property Taxes shall be paid by Landlord
to the taxing authority and included within Operating Expenses, as set forth in
Section 4.4 above. If Landlord receives a refund of Real Property Taxes, then
Landlord will credit the refund, net of any professional fees and costs incurred
by Landlord to obtain the refund, against the Real Property Taxes for the
operating year to which the refund is applicable or the current operating year,
at Landlord’s option.
     10.2. Personal Property Taxes. Tenant shall be liable for, and shall pay
before delinquency, all taxes and assessments (real and personal) levied against
(a) any personal property or trade fixtures placed by Tenant in or about the
Premises or any Tenant Improvements and Tenant Changes (whether installed and/or
paid for by Landlord or Tenant) (including any increases in the real property
taxes and assessments of the Project that are attributable to the assessed value
of any such personal property, trade fixtures, Tenant Improvements or Tenant
Changes, as reflected in the records of the Multnomah County Division of
Assessment and Taxation) and (b) this transaction or any document to which
Tenant is a party creating or transferring an interest in the Premises. If any
such taxes or assessments are levied against Landlord or Landlord’s property,
Landlord may, after written notice to Tenant, pay such taxes and assessments,
and Tenant shall reimburse Landlord therefor within ten (10) days after demand
by Landlord.
11. POSSESSION; CONDITION OF PREMISES; REPAIRS.
     11.1. Delivery of Possession. Landlord will not be obligated to provide
Tenant with early access to the Premises, as provided in Section 2.2 above,
until Landlord has received from Tenant all of the following:

13



--------------------------------------------------------------------------------



 



(i) a copy of this Lease fully executed by Tenant; (ii) the first installment of
Monthly Base Rent and Tenant’s Monthly Operating Expense Charge; and
(iii) copies of policies of insurance or certificates thereof as required under
Section 20 of this Lease.
     11.2. Condition of Premises. Tenant acknowledges that, except as otherwise
expressly set forth in this Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Premises, the
Building or the Project or their condition, or with respect to the suitability
thereof for the conduct of Tenant’s business and Tenant shall accept the
Premises in their as-is condition. The taking of possession of the Premises by
Tenant shall conclusively establish that the Project, the Premises, the Tenant
Improvements therein, the Building and the Common Areas were at such time
complete and in good, sanitary and satisfactory condition and repair with all
work required to be performed by Landlord, if any, pursuant to Exhibit “B”
completed and without any obligation on Landlord’s part to make any alterations,
upgrades or improvements thereto.
     11.3. Landlord’s Repair Obligations. Notwithstanding anything expressed or
implied herein to the contrary, Landlord shall, at Landlord’s sole cost and
expense, repair, maintain and replace the roof structure, structural walls and
foundation of the Building and the costs and expenses incurred by Landlord in
connection therewith shall not, as provided in Section 4, be included in the
Operating Expenses; except that Tenant shall reimburse Landlord for such costs
and expenses to the extent necessitated by the act, omission or conduct of
Tenant or Tenant’s Parties, Tenant Improvements or Tenant Changes. Landlord
shall as part of Operating Expenses (to the extent provided in Section 4)
repair, maintain and replace, as necessary, (a) the Building Base, Shell and
Core (as described in Exhibit “B”) and other structural portions of the
Building, (b) the basic plumbing, heating, ventilating, air conditioning,
sprinkler and electrical systems within the Building Base, Shell and Core (but
not any conduits or connections thereto or distribution systems thereof within
the Premises or any other tenant’s premises or those systems exclusively serving
the Premises or any other tenant’s premises), (c) the roof membrane, and (d) the
Common Areas of the Project; provided, however, to the extent such maintenance,
repairs or replacements are required as a result of any act, neglect, fault or
omission of Tenant or any of Tenant’s agents, employees, contractors, licensees
or invitees, Tenant shall pay to Landlord, as additional rent, the costs of such
maintenance, repairs or replacements. So long as Landlord uses commercially
reasonable efforts to minimize interference with Tenant’s use of the Premises,
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvements in or to any portion of the Project,
Building or the Premises or in or to fixtures, appurtenances and equipment
therein.
     11.4. Tenant’s Repair Obligations. Except for Landlord’s obligations
specifically set forth in Sections 11.3, 18.1 and 19.2 hereof or as otherwise
provided in this Lease, Tenant shall at all times and at Tenant’s sole cost and
expense, keep, maintain, clean, repair and preserve and replace, as necessary,
the Premises and all parts thereof including, without limitation, (i) all Tenant
Improvements and Tenant Changes, (ii) all utility meters, pipes and conduits to
the extent exclusively serving the Premises, (iii) all heating, ventilating and
air conditioning systems installed by Tenant and located within the Premises or
exclusively serving the Premises, (iv) all fixtures, furniture and equipment
within or exclusively serving the Premises, or belonging to Tenant or Tenant’s
Parties, (v) Tenant’s storefront (if any) and signs, if any, (vi) all locks,
closing devices, security devices, windows, window sashes, casements and frames,
floors and floor coverings, shelving, restrooms, if any, within the Premises,
and (vii) any alterations, additions and other property located within the
Premises, in good condition and repair, reasonable wear and tear excepted.
Tenant shall replace, at its expense, any and all plate and other glass in and
about the Premises which is damaged or broken from any cause whatsoever except
due to any act, neglect, fault or omission of Landlord, or any of Landlord’s
agents, employees or contractors, and not covered by insurance maintained, or
required to be maintained, by Tenant hereunder. Such maintenance and repairs
shall be performed with due diligence, lien-free and in a good and workmanlike
manner, by licensed contractor(s) which are selected by Tenant and approved by
Landlord, which approval Landlord shall not unreasonably withhold or delay.
Except as otherwise expressly provided in this Lease, Landlord shall have no
obligation to alter, remodel, improve, repair, renovate, redecorate or paint all
or any part of the Premises. Landlord shall make commercially reasonable efforts
to extend to Tenant the benefits of all warranties relating to the Premises,
including without limitation all warranties for the mechanical and operational
systems within the Premises, and all warranties with respect to the roof of the
Building.

14



--------------------------------------------------------------------------------



 



12. ALTERATIONS.
     12.1. Tenant Changes; Conditions.
     (a) Subsequent to the completion of Tenant’s initial Tenant Improvements,
Tenant shall not make any alterations, additions, improvements or decorations to
the Premises (collectively, “Tenant Changes,” and individually, a “Tenant
Change”) unless Tenant first obtains Landlord’s prior written approval thereof,
which approval Landlord shall not unreasonably withhold or delay.
Notwithstanding the foregoing, Landlord’s prior approval shall not be required
for any Tenant Change which satisfies all of the following conditions
(hereinafter a “Pre-Approved Change”): (i) the costs of such Tenant Change does
not exceed Ten Thousand Dollars ($10,000.00) individually; (ii) the costs of
such Tenant Change when aggregated with the costs of all other Tenant Changes
made by Tenant during the Term of this Lease do not exceed One Hundred Thousand
Dollars ($100,000.00); (iii) Tenant delivers to Landlord final plans,
specifications and working drawings for such Tenant Change at least ten
(10) days prior to commencement of the work thereof; (iv) the Tenant Change does
not affect the mechanical, electrical, plumbing or life safety systems of the
Premises, the Building and/or the Project (collectively, the “Systems”), the
roof or structural components of the Premises or the exterior of the Premises;
(v) the Tenant Changes do not require a building permit; and (vi) Tenant and
such Tenant Change otherwise satisfy all other conditions set forth in this
Section 12.1.
     (b) After Landlord has approved the Tenant Changes and the plans,
specifications and working drawings therefor (or is deemed to have approved the
Pre-Approved Changes as set forth in Section 12.1(a) above), Tenant shall:
(i) enter into an agreement for the performance of such Tenant Changes with
licensed and bondable contractors and subcontractors selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld or
delay; and (ii) before proceeding with any Tenant Change, provide Landlord with
ten (10) days’ prior written notice thereof. Tenant shall insure the Tenant
Changes under its casualty insurance pursuant to Section 20.1(a) below. In
addition, before proceeding with any Tenant Change, Tenant’s contractors shall
obtain, on behalf of Tenant and at Tenant’s sole cost and expense: (A) all
necessary governmental permits and approvals for the commencement and completion
of such Tenant Change; and (B) at Landlord’s request, a completion and lien
indemnity bond, or other surety, satisfactory to Landlord for such Tenant
Change. Landlord’s approval of any contractor(s) and subcontractor(s) of Tenant
shall not release Tenant or any such contractor(s) and/or subcontractor(s) from
any liability for any conduct or acts of such contractor(s) and/or
subcontractor(s). Further, Landlord’s approval of Tenant Changes and the plans
therefor will create no liability or responsibility on Landlord’s part
concerning the completeness of same or their design sufficiency or compliance
with laws.
     (c) All Tenant Changes shall be performed: (i) in accordance with the
approved plans, specifications and working drawings; (ii) lien-free and in a
good and workmanlike manner; (iii) in compliance with all laws, rules and
regulations of all governmental agencies and authorities including, without
limitation, applicable building permit requirements and the provisions of Title
III of the Americans with Disabilities Act of 1990; (iv) in such a manner so as
not to interfere with the occupancy of any other tenant in the Building or any
other building located within the Project, nor impose any additional expense
upon nor delay Landlord in the maintenance and operation of the Building or any
other building located within the Project; and (v) at such times, in such manner
and subject to such rules and regulations as Landlord may from time to time
reasonably designate.
     (d) Throughout the performance of the Tenant Changes, Tenant shall obtain,
or cause its contractors to obtain, workers compensation insurance and
commercial general liability insurance in compliance with the provisions of
Section 20 of this Lease.
     (e) Tenant shall pay to Landlord, as additional rent, the reasonable costs
of Landlord’s engineers and other consultants for review of all plans,
specifications and working drawings for the Tenant Changes, within ten
(10) business days after Tenant’s receipt of invoices either from Landlord or
such consultants. In addition to such costs, Tenant shall pay

15



--------------------------------------------------------------------------------



 



to Landlord, within ten (10) days after completion of any Tenant Change, the
actual, reasonable costs incurred by Landlord for services rendered by
Landlord’s management personnel and engineers to coordinate and/or supervise any
of the Tenant Changes to the extent such services are provided in excess of or
after the normal on-site hours of such engineers and management personnel.
     12.2. Removal of Tenant Changes and Tenant Improvements. All Tenant Changes
and Tenant Improvements (whether installed or paid for by Landlord or Tenant),
but expressly excluding Tenant’s business and trade fixtures and personal
property, shall become the property of Landlord and shall remain upon and be
surrendered with the Premises at the end of the Term of this Lease; provided,
however, Landlord may, by written notice delivered to Tenant before the
expiration of the Lease Term (or upon any sooner termination of this Lease)
identify those items of the Tenant Improvements and Tenant Changes which
Landlord shall require Tenant to remove at the end of the Term of this Lease.
Landlord will give Tenant at least thirty (30) days’ advance written notice of
the need to remove any Tenant Changes or Tenant Improvements. Thereafter, Tenant
will have the longer of thirty (30) days after receipt of such notice, or the
last day of the Term of this Lease to remove the Tenant Changes or Tenant
Improvements that Landlord has designated for removal. If Landlord requires
Tenant to remove any such items as described above, Tenant shall, at its sole
cost, remove the identified items on or before the expiration or sooner
termination of this Lease, repair any damage to the Premises and Project caused
by such removal, and restore the Premises and Project to their condition
existing on the Lease Date (or, at Landlord’s option, shall pay to Landlord all
of Landlord’s costs of such removal, repair and restoration). Notwithstanding
the foregoing or any other provision herein to the contrary, if Tenant exercises
its first and second Option to renew the Term for two (2) additional Extension
Terms of five (5) years each in compliance with the provisions of Section 2.3.1,
and remains a Tenant and performs all obligations under this Lease for a minimum
of fifteen (15) years, then Tenant shall have no obligation to remove the
initial interior Tenant Improvements (meaning those Tenant Improvements covered
by Tenant’s initial Certificate of Occupancy for the Premises and located within
the interior of the Premises [and specifically excluding the exterior
improvements covered by Section 2.3 of the Work Letter Agreement]) at the end of
the Term and restore the Premises to its original condition, and Landlord shall
have no right to require the removal of such initial Tenant Improvements, which
Tenant may leave on the Premises at the end of the Term.
     12.3. Removal of Personal Property. All articles of personal property owned
by Tenant or installed by Tenant at its expense in the Premises (including
business and trade fixtures, furniture, equipment and movable partitions) shall
be, and remain, the property of Tenant, and shall be removed by Tenant from the
Premises, at Tenant’s sole cost and expense, on or before the expiration or
sooner termination of this Lease. Tenant shall repair any damage to the
Premises, Building and/or the Project caused by such removal.
     12.4. Tenant’s Failure to Remove. If Tenant fails to remove all of its
personal property by the expiration or sooner termination of this Lease, or
fails to remove any items of Tenant Improvements or Tenant Changes identified by
Landlord for removal pursuant to Section 12.2 above within the time period
specified in Section 12.2, Landlord may, (without liability to Tenant for loss
thereof), at Tenant’s sole cost and in addition to Landlord’s other rights and
remedies under this Lease, at law or in equity: (a) remove and store such items
in accordance with applicable law; and/or (b) upon twenty (20) days’ prior
notice to Tenant, sell all or any such items at private or public sale for such
price as Landlord may obtain as permitted under applicable law. Landlord shall
apply the proceeds of any such sale to any amounts due to Landlord under this
Lease from Tenant (including Landlord’s attorneys’ fees and other costs incurred
in the removal, storage and/or sale of such items), with any remainder to be
paid to Tenant.
13. LIENS. Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Project, the Building or the
Premises, nor against Tenant’s leasehold interest in the Premises, by reason of
or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
any Tenant Parties. Landlord shall have the right at all reasonable times to
post on the Premises and record any notices of non-responsibility which it deems
necessary for protection from such liens. If any such liens are filed, Tenant
shall, at its sole cost, immediately cause such lien to be released of record or
bonded so that it no longer affects title to the Project, the Building or the
Premises. If Tenant fails to cause such lien to be so released or bonded within
twenty (20) days after filing thereof, Landlord may, without waiving its rights
and remedies based on such breach, and without releasing Tenant from any of its
obligations, cause such lien to be released by any means it shall deem proper,
including payment in satisfaction of the claim giving rise to such lien. Tenant
shall pay to Landlord within five (5) business days after receipt of invoice
from Landlord, any sum paid by Landlord to remove such liens, together with
interest at the Interest Rate from the date of such payment by Landlord. Notice
is hereby given that Landlord shall not be liable for any labor, services or
materials furnished or to be furnished to

16



--------------------------------------------------------------------------------



 



Tenant, or to anyone holding the Premises through or under Tenant, and that no
mechanics’ or other liens for any such labor, services or materials shall attach
to or affect the interest of Landlord in the Premises.
14. ASSIGNMENT AND SUBLETTING.
     14.1. Restriction on Transfer. Tenant shall not, without the prior written
consent of Landlord, which consent Landlord will not unreasonably withhold or
delay, assign, encumber or transfer this Lease or any interest herein or sublet
the Premises or any part thereof, or permit the use or occupancy of the Premises
by any party other than Tenant (any such assignment, encumbrance, transfer,
sublease, license or the like shall sometimes be referred to as a "Transfer”).
For purposes of this Lease, the term “Transfer” shall also include (i) if Tenant
is a partnership, the withdrawal or change, voluntary, involuntary or by
operation of law, of fifty percent (50%) or more of the partners, or transfer of
twenty-five percent or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter),
(A) the dissolution, merger, consolidation or other reorganization of Tenant,
(B) the sale or other transfer of more than an aggregate of fifty percent (50%)
of the voting shares of Tenant (other than to immediate family members by reason
of gift or death), within a twelve (12)-month period, or (C) the sale of all or
substantially all of the assets of Tenant. In no event may Tenant encumber or
hypothecate this Lease. Any Transfer without Landlord’s consent shall constitute
a default by Tenant under this Lease, and in addition to all of Landlord’s other
remedies at law, in equity or under this Lease, such Transfer shall be voidable
at Landlord’s election. This prohibition against Transfers shall be construed to
include a prohibition against any assignment or subletting by operation of law.
Without limiting in any way Landlord’s right to withhold its consent on any
reasonable grounds, it is agreed that Landlord will not be acting unreasonably
in refusing to consent to a Transfer if, in Landlord’s opinion, (i) the net
worth or financial capabilities of such assignee or subtenant is less than that
of Tenant and Guarantor(s) as of the date hereof, (ii) the proposed assignee or
subtenant does not have the financial capability to fulfill the obligations
imposed by the Transfer, (iii) the proposed Transfer involves a change of use of
the Premises from that specified herein that would violate any exclusive use
covenant to which Landlord is bound or would otherwise cause Landlord to be in
violation of another lease or agreement to which Landlord is a party, (iv) the
proposed assignee or subtenant is not, in Landlord’s reasonable opinion, of
reputable or good character or consistent with Landlord’s desired tenant mix for
the Project or (v) either the proposed Transferee, or any person or entity which
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed Transferee, (1) occupies space in the Project at the time of
the request for consent, (2) is negotiating with Landlord to lease space in the
Project at such time, or (3) has negotiated with Landlord during the six
(6) month period immediately preceding the Transfer Notice.
     14.2. Transfer Notice. If Tenant desires to effect a Transfer, then at
least thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the "Transfer Date”), Tenant agrees to give Landlord a notice (the
“Transfer Notice”), stating the name, address and business of the proposed
assignee, sublessee or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
character, ownership, and financial condition of the proposed Transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed Transferee, and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord may
reasonably require.
     14.3. Landlord’s Options. Within ten (10) days of Landlord’s receipt of any
Transfer Notice, and any additional information requested by Landlord concerning
the proposed Transferee’s financial responsibility, Landlord will notify Tenant
of its election to do one of the following: (i) consent to the proposed Transfer
subject to such reasonable conditions as Landlord may impose in providing such
consent; or (ii) refuse such consent, which refusal shall be on reasonable
grounds.
     14.4. Additional Conditions. A condition to Landlord’s consent to any
Transfer of this Lease will be the delivery to Landlord of a true copy of the
fully executed instrument of assignment, sublease, transfer or hypothecation, in
form and substance reasonably satisfactory to Landlord. Tenant agrees to pay to
Landlord, as additional rent, fifty percent (50%) of all sums and other
consideration payable to and for the benefit of Tenant by the Transferee in
excess of the rent payable under this Lease for the same period and portion of
the Premises. In calculating excess rent or other consideration which may be
payable to Landlord under this Section 14.4, Tenant will be entitled to deduct
commercially reasonable third party brokerage commissions and reasonable
attorneys’ fees and other amounts reasonably and actually expended by Tenant in
connection with such assignment or subletting if acceptable written evidence of
such expenditures is provided to Landlord. No Transfer will release Tenant of
Tenant’s obligations under this Lease or alter the primary liability of Tenant
to

17



--------------------------------------------------------------------------------



 



pay the rent and to perform all other obligations to be performed by Tenant
hereunder. Landlord may require that any Transferee remit directly to Landlord
on a monthly basis, all monies due Tenant by said Transferee, and each sublease
shall provide that if Landlord gives the sublessee written notice that Tenant is
in default under this Lease, the sublessee will thereafter make all payments due
under the sublease directly to or as directed by Landlord, which payments will
be credited against any payments due under this Lease. Tenant shall, within ten
(10) days after the execution and delivery of any assignment or sublease,
deliver a duplicate original copy thereof to Landlord. Consent by Landlord to
one Transfer will not be deemed consent to any subsequent Transfer. In the event
of default by any Transferee of Tenant or any successor of Tenant in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee or
successor. If Tenant effects a Transfer or requests the consent of Landlord to
any Transfer (whether or not such Transfer is consummated), then, upon demand,
and as a condition precedent to Landlord’s consideration of the proposed
Transfer, Tenant agrees to pay Landlord a non-refundable administrative fee of
Five Hundred Dollars ($500.00), plus Landlord’s reasonable attorneys’ fees, and
other costs incurred by Landlord in reviewing such proposed Transfer (whether
attributable to Landlord’s in-house attorneys or paralegals or otherwise).
Acceptance of the Five Hundred Dollar ($500.00) administrative fee shall in no
event obligate Landlord to consent to any proposed Transfer.
     14.5. Affiliated Companies/Restructuring of Business Organization.
Notwithstanding anything above to the contrary, the assignment or subletting by
Tenant of all or any portion of this Lease or the Premises to (i) a parent or
subsidiary of Tenant, or (ii) any person or entity which controls, is controlled
by or under common control with Tenant, or (iii) any entity which purchases all
or substantially all of the assets of Tenant, or (iv) any entity which Tenant is
merged with or into or consolidated (all such persons or entities described in
(i), (ii), (iii) and (iv) being sometimes hereinafter referred to as
“Affiliates”), shall not be deemed a Transfer under this Section 14 and shall
not require the prior written consent of Landlord (and shall not entitle
Landlord to share in any “profits” from such assignment or subletting), provided
that:
     (a) Any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Section 14;
     (b) Tenant gives Landlord prior written notice of any such assignment or
sublease to an Affiliate;
     (c) Any such Affiliate has, immediately following the completion of such
Transfer, a tangible net worth and net income, in the aggregate, computed in
accordance with generally accepted accounting principles (but excluding goodwill
as an asset), which is equal to or greater than Tenant as of the date
immediately prior to such Transfer, and sufficient to meet the obligations
imposed by the transfer;
     (d) Any such assignment or sublease shall be subject to all of the terms
and provisions of this Lease, and such assignee or sublessee shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease; provided, however, no such assumption
document need be delivered to Landlord in the event of a merger where a transfer
occurs by operation of law and no formal assignment or sublease is made; and
     (e) Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease.
     An Affiliate that is an assignee of Original Tenant’s entire interest in
this Lease may be referred to herein as an “Affiliate Assignee.” Tenant is a
publicly-traded company and, notwithstanding anything expressed or implied
herein to the contrary, the transfer or sale of any publicly-traded stock of
Tenant, or the transfer or sale of any publicly-traded stock of any Affiliate,
shall not be deemed a Transfer, and shall not constitute a Transfer, under this
Section 14 and shall not require the prior written consent of Landlord,
regardless of whether or not such transfer or sale results in a change in
control of Tenant or any Affiliate.
15. ENTRY BY LANDLORD. Landlord and its employees and agents shall at all
reasonable times have the right to enter the Premises to inspect the same, to
supply any service required to be provided by Landlord to Tenant under this
Lease, to exhibit the Premises to prospective lenders or purchasers (or during
the last six (6) months of the Term, to prospective tenants), to post notices of
non-responsibility, and/or to alter, improve or repair the Premises or any other
portion of the Building, all without being deemed guilty of or liable for any

18



--------------------------------------------------------------------------------



 



breach of Landlord’s covenant of quiet enjoyment or any eviction of Tenant, and
without abatement of rent. In exercising such entry rights, Landlord shall
endeavor to make such entry during normal business hours and to minimize, to the
extent reasonably practicable, interference with Tenant’s business, and shall
provide Tenant with reasonable advance written notice of such entry (except in
emergency situations and for providing scheduled services, if any). Landlord
shall have the means which Landlord may deem proper to open Tenant’s doors in an
emergency in order to obtain entry to the Premises. Any entry to the Premises
obtained by Landlord by any of said means or otherwise shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Premises, or an eviction of Tenant from the Premises or any
portion thereof, or grounds for any abatement or reduction of rent and Landlord
shall not have any liability to Tenant for any damages or losses on account of
any such entry by Landlord, except to the extent caused by the negligence or
intentional misconduct of Landlord or Landlord’s employees, agents, or
contractors.
16. UTILITIES AND SERVICES. Tenant shall be separately metered for the
electricity, gas, water (unless included by Landlord as part of Operating
Expenses), telephone for the Premises or other services which are metered,
chargeable or provided to the Premises, at Tenant’s sole cost and expense.
Tenant shall make all such payments directly to the service provider as and when
bills are rendered (or to Landlord in the event Landlord or Tenant provides
submeters instead of the utility company’s meters). Should Tenant fail to pay
any such amounts, Landlord shall have the right to pay the same on Tenant’s
behalf and Tenant shall reimburse Landlord for all costs and expenses incurred
by Landlord in conjunction with such payment within ten (10) days after demand
therefor. All such costs and expenses incurred by Landlord on Tenant’s behalf
shall be deemed additional rent payable by Tenant and collectible by Landlord as
such. Landlord shall designate the electricity utility provider from time to
time. In addition, Tenant shall also pay directly to Landlord (as part of
Operating Expenses) Tenant’s Share of the costs of electricity, gas, water and
other services for the Common Areas. Landlord may assess (and Tenant shall pay)
a different share of any utilities or services as may be reasonably and
equitably determined by Landlord in order to better allocate such costs to
reflect the actual usage among tenants. At no time shall use of electricity in
the Premises exceed the capacity of existing feeders and risers to or wiring in
the Premises. Any risers or wiring to meet Tenant’s excess electrical
requirements shall, upon Tenant’s written request, be installed at Tenant’s sole
cost, if, in Landlord’s reasonable judgment, the same are necessary and shall
not (i) cause damage or injury to the Project, the Building or the Premises,
(ii) cause or create a dangerous or hazardous condition, (iii) entail excessive
or unreasonable alterations, repairs or expenses, or (iv) interfere with or
disturb other tenants or occupants of the Building. Tenant shall cooperate fully
at all times with Landlord, and abide by all reasonable regulations and
requirements which Landlord may prescribe, and furnish to Tenant, for the proper
functioning and protection of the Building’s services and systems. Tenant shall
not use any apparatus or device in, upon or about the Premises which may in any
way exceed the capacity of services or utilities furnished or supplied to the
Premises or other premises in the Building. In addition, Tenant shall not
connect any conduit, pipe, apparatus or other device to the Building’s water,
waste or other supply lines or systems for any purpose except as expressly
permitted by this Lease. Neither Tenant nor its employees, agents, contractors,
licensees or invitees shall at any time enter, adjust, tamper with, touch or
otherwise in any manner affect the Systems of the Building and/or the Project.
Tenant agrees at its expense to install a meter (or submeter) for the water
service to the Premises, and shall pay all charges of water and sewer service to
the Premises as provided above.
17. INDEMNIFICATION AND EXCULPATION.
     17.1. Tenant’s Assumption of Risk and Waiver. Except to the extent such
matter is not covered by the insurance required to be maintained by Landlord or
Tenant under this Lease, and except to the extent such matter is caused by the
negligence or willful misconduct of Landlord or Landlord’s employees, agents, or
contractors, Landlord shall not be liable to Tenant, Tenant’s employees, agents
or invitees for: (i) any damage to property of Tenant, or of others, located in,
on or about the Premises, (ii) the loss of or damage to any property of Tenant
or of others by theft or otherwise, (iii) any injury or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or leaks from any part of the Premises or from the
pipes, plumbing works or from the roof, street or subsurface or from any other
places or by dampness or by any other cause of whatsoever nature, or (iv) any
such damage caused by other tenants or persons in the Premises, Building and/or
the Project or occupants of adjacent property of the Project, or the public, or
caused by operations in construction of any private, public or quasi-public
work. Neither party shall, in any event, be liable to the other for any
consequential damages or loss of business or profits and each party hereby
waives any and all claims for any such damages. All property of Tenant kept or
stored on the Premises shall be so kept or stored at the sole risk of Tenant and
Tenant shall hold Landlord harmless from any claims arising out of damage to the
same, including subrogation claims by Tenant’s insurance carriers, except to the
extent such damage is caused by the negligence or willful misconduct of Landlord
or Landlord’s employees, agents, or contractors, and subject to Section 22
below.

19



--------------------------------------------------------------------------------



 



     17.2. Tenant’s Indemnification of Landlord. Subject to Section 22 below,
Tenant shall be liable for, and shall indemnify, defend, protect and hold the
Landlord Indemnified Parties harmless for, from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liens, liabilities and
expenses, including attorneys’ fees and court costs (collectively, “Indemnified
Claims”), arising or resulting from (a) any occurrence at the Premises, unless
caused by the negligence or willful misconduct of Landlord or its agents,
employees or contractors and not covered by insurance carried or required to be
carried by Landlord or Tenant hereunder, (b) any act or omission of Tenant or
any of Tenant’s agents, employees, contractors, subtenants, assignees, licensees
or invitees (collectively, “Tenant Parties”); (c) the use of the Premises and
Common Areas and conduct of Tenant’s business by Tenant or any Tenant Parties,
or any other activity, work or thing done, permitted or suffered by Tenant or
any Tenant Parties, in or about the Premises, the Building or elsewhere in the
Project; and/or (d) any default by Tenant of any obligations on Tenant’s part to
be performed under the terms of this Lease or the terms of any contract or
agreement to which Tenant is a party or by which it is bound, affecting this
Lease or the Premises. In case any action or proceeding is brought against
Landlord or any Landlord Indemnified Parties by reason of any such Indemnified
Claims, Tenant, upon notice from Landlord, shall defend the same at Tenant’s
expense by counsel approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed.
     17.3. Landlord’s Indemnification of Tenant. Subject to Section 22 below,
Landlord shall be liable for, and shall indemnify, defend, protect and hold the
Tenant and Tenant’s officers, directors, shareholders, employees, agents,
successors and assigns (collectively, “Tenant Indemnified Parties”) harmless
for, from and against, any and all claims, damages, judgments, suits, causes of
action, losses, liens, liabilities and expenses, including attorneys’ fees and
court costs (collectively, “Indemnified Claims”), arising or resulting from (a)
any occurrence at the Premises caused by the negligence or willful misconduct of
Landlord or its agents, employees or contractors and not covered by insurance
carried or required to be carried by Landlord or Tenant hereunder, and/or
(b) any default by Landlord of any obligations on Landlord’s part to be
performed under the terms of this Lease or the terms of any contract or
agreement to which Landlord is a party or by which it is bound, materially and
adversely affecting Tenant’s rights under this Lease or in the Premises. In case
any action or proceeding is brought against Tenant or any Tenant Indemnified
Parties by reason of any such Indemnified Claims, Landlord, upon notice from
Tenant, shall defend the same at Landlord’s expense by counsel approved in
writing by Tenant, which approval shall not be unreasonably withheld or delayed.
     17.4. Survival; No Release of Insurers. Tenant’s indemnification obligation
under Section 17.2, and Landlord’s indemnification obligation under Section
17.3, shall survive the expiration or earlier termination of this Lease.
Tenant’s covenants, agreements and indemnification in Sections 17.1 and 17.2
above, and Landlord’s covenants, agreements and indemnification in Section 17.3,
are not intended to and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant or Landlord,
pursuant to the provisions of this Lease.
18. DAMAGE OR DESTRUCTION.
     18.1. Landlord’s Rights and Obligations. In the event the Premises are
damaged by fire or other casualty to an extent not exceeding fifty percent (50%)
of the full replacement cost thereof, and Landlord’s contractor estimates in a
writing delivered to the parties that the damage thereto is such that the
Premises may be repaired, reconstructed or restored to substantially its
condition existing immediately prior to commencement of the Early Access Period
within one hundred eighty (180) days from the date of such casualty, and
Landlord will receive insurance proceeds sufficient to cover the costs of such
repairs, reconstruction and restoration, then Landlord shall commence and
proceed diligently with the work of repair, reconstruction and restoration of
the Premises to such condition existing immediately prior to the Early Access
Period (excluding any Tenant Improvements and Tenant Changes), and this Lease
shall continue in full force and effect. If, however, the Premises are damaged
to an extent exceeding fifty percent (50%) of the full replacement cost thereof,
and Landlord’s contractor estimates that such work of repair, reconstruction and
restoration will require longer than one hundred eighty (180) days to complete,
or Landlord will not receive insurance proceeds (other than as a result of
Landlord’s failure to obtain and maintain insurance for the full replacement
cost of the Common Area and Building that Landlord is required to insure
pursuant to Section 21 hereof) sufficient to cover the costs of such repairs,
reconstruction and restoration, then Landlord may elect to either:
     (a) repair, reconstruct and restore the portion of the Premises damaged by
such casualty to the condition existing immediately prior to the commencement of
the Early Access Period, in which case this Lease shall continue in full force
and effect; or

20



--------------------------------------------------------------------------------



 



     (b) terminate this Lease effective as of the date which is thirty (30) days
after Tenant’s receipt of Landlord’s election to so terminate.
     Under any of the conditions of this Section 18.1, Landlord shall give
written notice to Tenant of its intention to repair or terminate within the
earlier of forty-five (45) days after the occurrence of such casualty, or
fifteen (15) days after Landlord’s receipt of the estimate from Landlord’s
contractor.
     18.2. Tenant’s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately notify
Landlord thereof. In the absence of termination of this Lease as expressly
provided by Sections 18.1, 18.4 or 18.5, Tenant shall at its expense commence
and proceed diligently with the work of repair, reconstruction and restoration
of the Tenant Improvements and Tenant Changes existing immediately prior to the
damage, or such portion thereof, as Tenant, in Tenant’s sole discretion, deems
necessary to continue the operation of its business in the Premises. In the
event of termination of this Lease pursuant to Sections 18.1, 18.4 or 18.5 (and
the termination pursuant to Sections 18.4 or 18.5 involved damage to the Tenant
Improvements or Tenant Changes), all insurance proceeds received with respect to
the Tenant Improvements and Tenant Changes from any insurance policies
maintained by Tenant shall be and remain the property of Tenant and shall be
paid to Tenant, except that Tenant shall pay (or cause the insurance company to
pay) the sum of $475,000 from the first disbursement(s) of such insurance
proceeds, and Tenant hereby assigns to Landlord all rights to receive such
amount of Tenant’s insurance proceeds in respect of the Tenant Improvement
Allowance paid by Landlord. If Tenant fails to maintain the insurance Tenant is
required to maintain under this Lease or Tenant fails to receive sufficient
insurance proceeds to cover the cost of repair, reconstruction or restoration of
the Tenant Improvements, Tenant shall be deemed to have self-insured such sum of
$475,000, which sum shall (up to the lesser of the cost of repairing,
reconstructing or restoring the damage to the Tenant improvements or $475,000)
be payable by Tenant to Landlord on the date of termination under Sections 18.1,
18.4 or 18.5.
     18.3. Abatement of Rent. In the event that as a result of any such damage,
repair, reconstruction and/or restoration of the Premises, Tenant is prevented
from using, and does not use, the Premises or any portion thereof, then the
Monthly Base Rent shall be abated or reduced, as the case may be, during the
period that Tenant continues to be so prevented from using and does not use the
Premises or portion thereof, in the proportion that the rentable square feet of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable square feet of the Premises. Notwithstanding
the foregoing to the contrary, if the damage is due to the act, omission or
conduct of Tenant or any Tenant’s Parties, there shall be no abatement of
Monthly Base Rent with respect to any amount that is not covered by the proceeds
from rental loss insurance. Except for abatement of Monthly Base Rent as
provided hereinabove, Tenant shall not be entitled to any compensation or
damages for loss of, or interference with, Tenant’s business or use or access of
all or any part of the Premises resulting from any such damage, repair,
reconstruction or restoration.
     18.4. Damage to the Project. If there is a total destruction of the Project
or a partial destruction of the Project, the cost of restoration of which would
exceed fifty percent (50%) of the then replacement value of the Project, by any
cause whatsoever, whether or not insured against and whether or not the Premises
are partially or totally destroyed, and Landlord’s contractor reasonably
estimates in a writing delivered to the parties that the damage to the Project
is such that it will require longer than one hundred eighty (180) days to
repair, reconstruct and restore the Project to substantially its condition
immediately prior to the commencement of the Early Access Period, Landlord or
Tenant may, within a period of forty five (45) days after the occurrence of such
destruction, terminate this Lease by giving the other party one hundred eighty
(180) days prior written notice of termination, in which event this Lease shall
cease and terminate as of the end of such 180-day period or on such earlier date
as the parties may mutually agree.
     18.5. Damage Near End of Term. In addition to its termination rights in
Sections 18.1 and 18.4 above, Landlord shall have the right to terminate this
Lease (upon notice as provided below in this Section 18.5) if any damage to the
Building or Premises occurs during the last twelve (12) months of the Term of
this Lease and Landlord’s contractor estimates in a writing delivered to the
parties that the repair, reconstruction or restoration of such damage cannot be
completed within the earlier of (a) the scheduled expiration date of the Lease
Term, or (b) sixty (60) days after the date of such casualty; provided, however,
that any termination by Landlord under this Section 18.5 shall be ineffective
if, within thirty (30) days of Landlord’s notice of termination, Tenant
irrevocably commits to extend the Term for a minimum of five (5) additional
years pursuant to the terms of an extension option under Section 2.3.1 of this
Lease (if available) or otherwise on terms acceptable to Landlord if no such
extension option is available. Landlord may exercise the right to terminate the
Lease under this Section 18.5 by giving notice to Tenant as follows: (i) one
hundred eighty (180) days prior written notice to Tenant if the damage does not
materially affect the Premises or Tenant’s

21



--------------------------------------------------------------------------------



 



ability to conduct its business therein, or (ii) forty five (45) days prior
written notice to Tenant if the damage materially affects Tenant’s ability to
conduct its business in the Premises. Upon Landlord’s notice of termination
under this Section 18.5 and in the absence of Tenant making such termination
ineffective as provided above, Landlord shall have no obligation to repair,
reconstruct or restore any damage to the Building or Premises.
     18.6. Waiver of Termination Right. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of any damage or
destruction. Accordingly, to the extent allowed by law, the parties hereby waive
the provisions of any present or future statutes permitting the parties to
terminate this Lease as a result of any damage or destruction.
19. EMINENT DOMAIN.
     19.1. Substantial Taking. Subject to the provisions of Section 19.4 below,
in case the whole of the Premises, or such part thereof as shall substantially
interfere with Tenant’s use and occupancy of the Premises, as reasonably
determined by Landlord or Tenant, shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
either party shall have the right to terminate this Lease effective as of the
date possession is required to be surrendered to said authority.
     19.2. Partial Taking; Abatement of Rent. In the event of a taking of a
portion of the Premises which does not substantially interfere with Tenant’s use
and occupancy of the Premises and the conduct of Tenant’s business, then neither
party shall have the right to terminate this Lease and Landlord shall thereafter
proceed to make a functional unit of the remaining portion of the Premises (but
only to the extent Landlord receives proceeds therefor from the condemning
authority), and Monthly Base Rent shall be abated with respect to the part of
the Premises which Tenant shall be so deprived on account of such taking.
     19.3. Condemnation Award. Subject to the provisions of Section 19.4 below,
in connection with any taking of the Premises or the Building, Landlord shall be
entitled to receive the entire amount of any award which may be made or given in
such taking or condemnation, without deduction or apportionment for any estate
or interest of Tenant, it being expressly understood and agreed by Tenant that
no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord. Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any claim for bonus or excess value of this Lease); provided,
however, if any portion of the Premises is taken, Tenant shall be granted the
right to recover from the condemning authority (but not from Landlord) any
compensation as may be separately awarded or recoverable by Tenant for the
taking of Tenant’s furniture, fixtures, equipment and other personal property,
and the unamortized costs of leasehold improvements paid for by Tenant
(excluding the unamortized portion of the Tenant Improvement Allowance), within
the Premises, for Tenant’s relocation expenses, and for any loss of goodwill or
other damage to Tenant’s business by reason of such taking. Each party shall
seek its own award, as provided above, at its own expense, and neither party
shall have any right to the award made to the other.
     19.4. Waiver of Termination Right. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of a taking.
Accordingly, to the extent allowed by law, the parties waive the provisions of
any present or future statutes permitting the parties to terminate this Lease as
a result of a taking.
20. TENANT’S INSURANCE.
     20.1. Types of Insurance. On or before the earlier of the Commencement Date
or the date Landlord delivers possession of the Premises to Tenant, and
continuing thereafter until the expiration of the Term, Tenant shall obtain and
keep in full force and effect the following insurance:
     (a) Special Form (fka All Risk) insurance, including fire and extended
coverage, sprinkler leakage, vandalism, and malicious mischief upon property of
every description and kind owned by Tenant and located in or on the Premises or
the Building, or for which Tenant is legally liable or installed by or on behalf
of Tenant including, without limitation, furniture, equipment and any other
personal property, and the Tenant Improvements and any Tenant Changes, in an
amount not less then the full replacement cost thereof.

22



--------------------------------------------------------------------------------



 



     (b) Commercial general liability insurance coverage, on an occurrence
basis, including personal injury, bodily injury (including wrongful death),
broad form property damage, operations hazard, owner’s protective coverage,
contractual liability (including Tenant’s indemnification obligations under this
Lease, including Section 17 hereof), liquor liability (if Tenant serves alcohol
on the Premises), products and completed operations liability, and
owned/non-owned automobile liability, with a general aggregate of not less than
Three Million Dollars ($3,000,000) and with “umbrella” or “excess liability”
coverage of not less than Five Million Dollars ($5,000,000). The limits of such
commercial general liability insurance shall be increased every five (5) years
during the Term of this Lease to an amount reasonably required by Landlord based
on the limits that a prudent owner of a similar business in Multnomah County,
Oregon would require.
     (c) Worker’s compensation and employer’s liability insurance, in statutory
amounts and limits, covering all persons employed in connection with any work
done in, on or about the Premises for which claims for death or bodily injury
could be asserted against Landlord, Tenant or the Premises.
     (d) Loss of income, extra expense and business interruption insurance in
such amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises, Tenant’s parking areas or
to the Building as a result of such perils.
     (e) Any other form or forms of insurance as Tenant or Landlord or the
mortgagees of Landlord may reasonably require from time to time, in form,
amounts and for insurance risks against which a prudent tenant would protect
itself, but only to the extent such risks and amounts are available in the
insurance market at commercially reasonable costs.
     20.2. Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers which are approved by Landlord and/or
Landlord’s mortgagees and are authorized to do business in the State of Oregon
and rated not less than financial class X, and not less than policyholder rating
A in the most recent version of Best’s Key Rating Guide (provided that, in any
event, the same insurance company shall provide the coverages described in
Sections 20.1(a) and 20.1(d) above); (b) be in form reasonably satisfactory from
time to time to Landlord; (c) name Tenant as named insured thereunder and shall
name Landlord and, at Landlord’s request, such other persons or entities of
which Tenant has been informed in writing, as additional insureds thereunder,
all as their respective interests may appear; (d) not have a deductible amount
exceeding Five Thousand Dollars ($5,000.00), which deductible amount shall be
deemed self-insured with full waiver of subrogation; (e) specifically provide
that the insurance afforded by such policy for the benefit of additional
insureds shall be primary, and any insurance carried by the additional insureds
shall be excess and non-contributing; (f) contain an endorsement that the
insurer waives its right to subrogation as described in Section 22 below;
(g) require the insurer to notify Landlord and the other additional insureds in
writing not less than thirty (30) days prior to any material change, reduction
in coverage, cancellation or other termination thereof; (h) contain a cross
liability or severability of interest endorsement; (i) be in amounts sufficient
at all times to satisfy any coinsurance requirements thereof and (j) provide
that any loss otherwise payable thereunder shall be payable notwithstanding any
act or omission of Landlord or Tenant which might, absent such provision, result
in a forfeiture of all or a part of such insurance payment. Tenant agrees to
deliver to Landlord, in no event later than the earlier of (i) the Commencement
Date or (ii) the date Tenant makes possession of all or any part of the Premises
available to Tenant, certified copies of each such insurance policy or
certificates from the insurance company evidencing the existence of such
insurance and Tenant’s compliance with the foregoing provisions of this
Section 20. Tenant shall cause replacement certificates to be delivered to
Landlord not less than thirty (30) days prior to the expiration of any such
policy or policies. If any such initial or replacement certificates are not
furnished within the time(s) specified herein, Tenant shall be deemed to be in
material default under this Lease without the benefit of any additional notice
or cure period provided in Section 23.1 below, and Landlord shall have the
right, but not the obligation, to procure such policies and certificates at
Tenant’s expense.
     20.3. Effect on Insurance. Tenant shall not do or permit to be done
anything which will violate or invalidate any insurance policy maintained by
Landlord or Tenant hereunder. If Tenant’s occupancy or conduct of its business
in, on or about the Premises results in any increase in premiums for any
insurance carried by Landlord with respect to the Building or the Project,
Tenant shall pay such increase as additional rent within ten (10) days after
being billed therefor by Landlord. If any insurance coverage carried by Landlord
pursuant to Section 21 or otherwise with respect to the Building or the Project
shall be cancelled or reduced (or cancellation

23



--------------------------------------------------------------------------------



 



or reduction thereof shall be threatened) by reason of the use or occupancy of
the Premises by Tenant or by anyone permitted by Tenant to be upon the Premises,
and if Tenant fails to remedy such condition within five (5) days after notice
thereof, Tenant shall be deemed to be in default under this Lease, without the
benefit of any additional notice or cure period specified in Section 23.1 below,
and Landlord shall have all remedies provided in this Lease, at law or in
equity, including, without limitation, the right (but not the obligation) to
enter upon the Premises and attempt to remedy such condition at Tenant’s cost.
21. LANDLORD’S INSURANCE. During the Term, Landlord shall maintain in full force
and effect a policy of property insurance that insures the Common Area
improvements, the Building and the Premises (excluding, however, Tenant’s
furniture, equipment and other personal property and the Tenant Improvements and
any Tenant Changes) against damage by fire and standard extended coverage perils
and with vandalism and malicious mischief endorsements, building ordinance
coverage, rental loss coverage equal to full rental value for a period of
12 months, earthquake damage coverage (at Landlord’s option), and such
additional coverages (including insurance for the Tenant Improvements and Tenant
Changes) as Landlord reasonably deems appropriate and may be carried by a
prudent owner of a similar building in Multnomah County, State of Oregon. The
amount of such insurance must be equal to the full insurable replacement cost of
the Common Area improvements and the Building shell, foundation, roof, systems,
loading docks and doors (excluding Tenant Improvements and Tenant Changes), or
the amount required by any lender, but in no event more than the commercially
reasonable and available insurable value thereof. During the Term, Landlord
shall also maintain in full force and effect a policy of commercial general
liability insurance, in such reasonable amounts and with such reasonable
deductibles as may be carried by a prudent owner of a similar building in
Multnomah County, State of Oregon, insuring Landlord’s activities with respect
to the Premises, the Common Areas and Project for loss, damage or liability for
personal injury or death of any person or loss or damage to property occurring
in, upon or about the Premises, Common Areas or Project. At Landlord’s option,
all such insurance may be carried under any blanket or umbrella policies which
Landlord has in force for other buildings and projects. Landlord may, but shall
not be obligated to, carry any other form or forms of insurance as Landlord or
the mortgagees of Landlord may reasonably determine is advisable and may be
carried by a prudent owner of a similar building in Multnomah County, State of
Oregon. In addition, Landlord shall carry such other insurance as may be
required by its lender holding a mortgage or trust deed lien on the Project. The
cost of insurance obtained by Landlord pursuant to this Section 21 (including
deductibles) shall be included in Operating Expenses. Each policy required to be
carried by Landlord hereunder shall (a) be issued by insurers which are rated
not less than financial class X, and not less than policyholder rating A in the
most recent version of Best’s Key Rating Guide, (b) have reasonable deductible
amounts that may be carried by a prudent owner of a similar building in
Multnomah County, Oregon, and (c) contain an endorsement that the insurer waives
its right to subrogation as described in Section 22 below. Landlord shall
deliver to Tenant, upon request, proof of the existence of each policy required
to be carried by Landlord hereunder.
22. WAIVERS OF SUBROGATION.
     22.1. Mutual Waiver of Parties. Landlord and Tenant hereby waive their
rights against each other with respect to any claims or damages or losses which
are caused by or result from (a) occurrences insured against under any insurance
policy (other than commercial general liability insurance) carried by Landlord
or Tenant (as the case may be) pursuant to the provisions of this Lease and
enforceable at the time of such damage or loss, or (b) occurrences which would
have been covered under any insurance (other than commercial general liability
insurance) required to be obtained and maintained by Landlord or Tenant (as the
case may be) under Sections 20 and 21 of this Lease (as applicable) had such
insurance been obtained and maintained as required therein. The foregoing
waivers shall be in addition to, and not a limitation of, any other waivers or
releases contained in this Lease.
     22.2. Waiver of Insurers. Each party shall cause each insurance policy
(other than commercial general liability insurance) required to be obtained by
it pursuant to Sections 20 and 21 to provide that the insurer waives all rights
of recovery by way of subrogation against either Landlord or Tenant, as the case
may be, in connection with any claims, losses and damages covered by such
policy. If either party fails to maintain any such insurance required hereunder,
such insurance shall be deemed to be self-insured with a deemed full waiver of
subrogation as set forth in the immediately preceding sentence.

24



--------------------------------------------------------------------------------



 



23. TENANT’S DEFAULT AND LANDLORD’S REMEDIES.
     23.1. Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default under this Lease by Tenant (sometimes referred
to herein as an “Event of Default”):
     (a) the abandonment of the Premises by Tenant. “Abandonment” is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for ten (10) business days or longer while in default of any other
provision of this Lease;
     (b) the failure by Tenant to make any payment of rent or additional rent or
any other payment required to be made by Tenant hereunder within five (5) days
after written notice from Landlord; provided, however, that Landlord will not be
required to provide such notice more than once in any calendar year. Thereafter,
failure of Tenant to make any payment required to be made hereunder by the due
date will be deemed an automatic Event of Default for which no additional notice
or cure period need be granted;
     (c) the failure by Tenant to observe or perform any obligation, covenants
or provisions of this Lease to be observed or performed by Tenant, other than as
specified in Sections 23.1(a) or (b) above, where such failure shall continue
for a period of thirty (30) days after written notice thereof from Landlord to
Tenant; provided, however, that if the nature of Tenant’s default is such that
it may be cured but more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
such cure to completion, which completion shall occur not later than sixty
(60) days from the date of receipt of such notice from Landlord;
     (d) (i) the making by Tenant or any guarantor hereof of any general
assignment for the benefit of creditors, (ii) the filing by or against Tenant or
any guarantor hereof of a petition to have Tenant or any guarantor hereof
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant or any guarantor hereof, the same is dismissed within sixty (60) days),
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease or of substantially all of guarantor’s assets, where
possession is not restored to Tenant or guarantor within sixty (60) days, or
(iv) the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of substantially all of guarantor’s
assets or of Tenant’s interest in this Lease where such seizure is not
discharged within sixty (60) days;
     (e) any material representation or warranty made by Tenant or guarantor in
this Lease or any other document delivered in connection with the execution and
delivery of this Lease or pursuant to this Lease proves to be incorrect in any
material respect;
     (f) Tenant or any guarantor hereof shall be liquidated or dissolved or
shall begin proceedings towards its liquidation or dissolution; and
     (g) any default by Tenant under the Parking Lot Lease.
     23.2. Landlord’s Remedies; Termination. Upon any Event of Default, in
addition to any other rights and remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant:
     (a) the worth at the time of award of any unpaid rent which had been earned
at the time of such termination; plus
     (b) the worth at the time of the award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

25



--------------------------------------------------------------------------------



 



     (c) the worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
     (d) all other sums, expenses and damages suffered or incurred by Landlord
arising from or related to the Event of Default and any other amount that
Landlord is entitled to recover under applicable law, including, but not limited
to: unamortized Tenant Improvement costs; attorneys’ fees; unamortized brokers’
commissions; the costs of refurbishment, alterations, renovation and repair of
the Premises; and removal (including the repair of any damage caused by such
removal) and storage (or disposal) of Tenant’s personal property, equipment,
fixtures, Tenant Changes, Tenant Improvements and any other items which Tenant
is required under this Lease to remove but does not remove.
     As used in Sections 23.2(a) and 23.2(b) above, the “worth at the time of
award” is computed by allowing interest at the Interest Rate set forth in
Section 23.6. As used in Section 23.2(c) above, the “worth at the time of award”
is computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).
     23.3. Landlord’s Remedies; Re-Entry Rights. Upon any Event of Default, in
addition to any other rights and remedies available to Landlord under this
Lease, at law or in equity, Landlord shall also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed, stored and/or disposed
of pursuant to Section 12.4 of this Lease or any other procedures permitted by
applicable law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.3, and no acceptance of surrender of the Premises or
other action on Landlord’s part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.
     23.4. Landlord’s Remedies; Continuation of Lease. Upon any Event of
Default, in addition to any other rights and remedies available to Landlord
under this Lease, at law or in equity, Landlord shall have the right to continue
this Lease in full force and effect, whether or not Tenant shall have abandoned
the Premises. The foregoing remedy shall also be available to Landlord in the
event Tenant has abandoned the Premises. In the event Landlord elects to
continue this Lease in full force and effect pursuant to this Section 23.4, then
Landlord shall be entitled to enforce all of its rights and remedies under this
Lease, including the right to sue periodically to recover rent as it becomes
due. Landlord’s election not to terminate this Lease pursuant to this
Section 23.4 or pursuant to any other provision of this Lease, at law or in
equity, shall not preclude Landlord from subsequently electing to terminate this
Lease or pursuing any of its other remedies.
     23.5. Landlord’s Right to Perform. Except as specifically provided
otherwise in this Lease, all covenants and agreements by Tenant under this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
abatement or offset of rent. Upon any Event of Default, in addition to all other
rights and remedies available to Landlord under this Lease, at law or in equity,
Landlord may, without waiving or releasing Tenant from any of Tenant’s
obligations, make such payment or perform such other act on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts shall be payable by Tenant to Landlord
within five (5) days after demand therefor as additional rent.
     23.6. Interest. If any payment of Monthly Base Rent or Tenant’s Monthly
Operating Expense Charge, or any other amount payable by Tenant hereunder is not
received by Landlord by the date when due, it shall bear interest at the
Interest Rate from the date due until paid. All interest, and any late charges
imposed pursuant to Section 23.7 below, shall be considered additional rent due
from Tenant to Landlord under the terms of this Lease. As used in this Lease,
the term “Interest Rate” shall mean the lesser of: (a) the prime rate announced
from time to time by Wells Fargo Bank or, if Wells Fargo Bank ceases to exist or
ceases to publish such rate, then the rate announced from time to time by the
largest (as measured by deposits) chartered operating bank operating in Oregon,
as its “prime rate” or “reference rate”, plus one percent (1%) per annum; or
(b) the maximum rate permitted by law.
     23.7. Late Charges. Tenant acknowledges that, in addition to interest
costs, the late payments by Tenant to Landlord of any rent or other sums due
under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Such other costs include, without limitation, processing, administrative
and accounting charges and late

26



--------------------------------------------------------------------------------



 



charges that may be imposed on Landlord by the terms of any mortgage, deed of
trust or related loan documents encumbering the Premises, the Building or the
Project. Accordingly, if any rent or any other amount payable by Tenant
hereunder is not received by Landlord by the due date thereof, Tenant shall pay
to Landlord an additional sum of five percent (5%) of the overdue amount as a
late charge, but in no event more than the maximum late charge allowed by law.
The parties agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of any late payment as
hereinabove referred to by Tenant, and the payment of late charges and interest
are distinct and separate in that the payment of interest is to compensate
Landlord for the use of Landlord’s money by Tenant, while the payment of late
charges is to compensate Landlord for Landlord’s processing, administrative and
other costs incurred by Landlord as a result of Tenant’s delinquent payments.
Acceptance of a late charge or interest shall not constitute a waiver of
Tenant’s default with respect to the overdue amount or prevent Landlord from
exercising any of the other rights and remedies available to Landlord under this
Lease or at law and/or in equity now or hereafter in effect.
     23.8. Security Interest. [Intentionally omitted.]
     23.9. Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Section 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Section 23 shall be
deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.
     23.10. Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders
for itself and all those claiming under it, including creditors of all kinds,
(i) any right and privilege which it or any of them may have under any present
or future law to redeem any of the Premises or to have a continuance of this
Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future law which exempts property from liability for
debt or for distress for rent.
     23.11. Costs Upon Default. Tenant shall pay to Landlord and its mortgagees,
as additional rent, all the expenses incurred by Landlord or its mortgagees in
connection with any default by Tenant hereunder or the exercise of any remedy by
reason of any default by Tenant hereunder, including reasonable attorneys’ fees
and expenses.
24. LANDLORD’S DEFAULT. Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice from Tenant specifying in detail Landlord’s failure to
perform; provided however, that if the nature of Landlord’s obligation is such
that it may be cured but more than thirty (30) days are reasonably required for
its performance, then Landlord shall not be deemed in default if it commences
such performance within such thirty (30) day period and thereafter diligently
pursues the same to completion, which completion shall occur not later than
sixty (60) days from the date of receipt of such notice from Tenant. Upon any
such uncured default by Landlord and the expiration of the notice and cure
period, Tenant may exercise any of its rights provided in law or at equity;
provided, however in no event shall Landlord be liable for consequential damages
or loss of business profits. A default by Landlord under the Parking Lot Lease
shall constitute a default by Landlord under this Lease and, in the event of a
termination of the Parking Lot Lease due to Landlord’s default thereunder, this
Lease shall likewise terminate at the same time.
25. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any mortgagee of a mortgage or a beneficiary of a deed
of trust now or hereafter encumbering all or any portion of the Building or the
Project, this Lease shall be subject and subordinate at all times to the lien of
such mortgages and deeds of trust (as well as to any advances made thereunder
and to all renewals, replacements, modifications and extensions thereof);
provided, that Tenant shall have the right to the continued quiet enjoyment of
the Premises so long as Tenant is not in breach or default of its obligations
under this Lease, and provided further that this Lease shall only be subordinate
to any future mortgage or deed of trust if the holder of such mortgage or deed
of trust executes a non-disturbance agreement, reasonably satisfactory to
Tenant, by which the holder of such mortgage or deed of trust recognizes
Tenant’s rights under this Lease and agrees that so long as Tenant performs its
obligations under this Lease no foreclosure, deed given in lieu of foreclosure,
or sale pursuant to the terms of such mortgage or deed of trust, or other steps
or procedures taken by the holder of the mortgage or deed of trust, shall affect
Tenant’s rights under this Lease. Notwithstanding the foregoing, Landlord or
such mortgagee or beneficiary shall have the right to subordinate or cause to be
subordinated any mortgages or deeds of trust to

27



--------------------------------------------------------------------------------



 



this Lease. In the event that any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, at the election of
Landlord’s successor in interest, Tenant shall attorn to and become the tenant
of such successor, provided such successor in interest delivers to Tenant a
written agreement recognizing Tenant’s interest in this Lease and Tenant’s right
to continued quiet enjoyment of the Premises so long as Tenant is not in breach
or default of its obligations under this Lease. Tenant covenants and agrees to
execute and deliver to Landlord within ten (10) days after receipt of written
demand by Landlord and in the form reasonably required by Landlord, any
additional documents evidencing the priority or subordination of this Lease with
respect to the lien of any such mortgage or deed of trust or Tenant’s agreement
to attorn. Should Tenant fail to sign and return any such documents within said
ten (10) day period, Tenant shall be in default hereunder without the benefit of
any additional notice or cure periods specified in Section 23.1 above.
26. ESTOPPEL CERTIFICATE.
     26.1. Tenant’s Obligations. Within ten (10) days following Landlord’s
written request, Tenant shall execute and deliver to Landlord an estoppel
certificate, in a form substantially similar to the form of Exhibit “D” attached
hereto, certifying: (a) the Commencement Date of this Lease; (b) that this Lease
is unmodified and in full force and effect (or, if modified, that this Lease is
in full force and effect as modified, and stating the date and nature of such
modifications); (c) the date to which the rent and other sums payable under this
Lease have been paid; (d) that there are not, to the best of Tenant’s knowledge,
any defaults under this Lease by either Landlord or Tenant, except as specified
in such certificate; and (e) such other matters as are reasonably requested by
Landlord. Any such estoppel certificate delivered pursuant to this Section 26.1
may be relied upon by any mortgagee, beneficiary, purchaser or prospective
purchaser of any portion of the Project, as well as their assignees.
     26.2. Tenant’s Failure to Deliver. Tenant’s failure to deliver such
estoppel certificate within such time shall constitute a default hereunder
without the applicability of the notice and cure periods specified in
Section 23.1 above and shall be conclusive upon Tenant that: (a) this Lease is
in full force and effect without modification, except as may be represented by
Landlord; (b) there are no uncured defaults in Landlord’s or Tenant’s
performance (other than Tenant’s failure to deliver the estoppel certificate);
and (c) not more than one (1) month’s rental has been paid in advance.
27. BUILDING PLANNING. [Intentionally omitted.]
28. MODIFICATION AND CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS.
     28.1. Modifications. If, in connection with Landlord’s obtaining or
entering into any financing for any portion of the Building or the Project, the
lender shall request modifications to this Lease, Tenant shall, within ten
(10) days after request therefor, execute an amendment to this Lease including
such modifications, provided such modifications are reasonable, do not increase
the obligations of Tenant hereunder, or adversely affect the leasehold estate
created hereby or Tenant’s rights hereunder and Landlord pays all reasonable
attorney fees incurred by Tenant in reviewing such amendment.
     28.2. Cure Rights. In the event of any default on the part of Landlord,
Tenant will give notice by registered or certified mail to any beneficiary of a
deed of trust or mortgagee covering the Premises or ground lessor of Landlord
whose address shall have been furnished to Tenant, and shall offer such
beneficiary, mortgagee or ground lessor a reasonable opportunity to cure the
default (including with respect to any such beneficiary or mortgagee, time to
obtain possession of the Premises, subject to this Lease and Tenant’s rights
hereunder, by power of sale or judicial foreclosure, if such should prove
necessary to effect a cure).
29. QUIET ENJOYMENT. Landlord covenants and agrees with Tenant that, upon Tenant
performing all of the covenants and provisions on Tenant’s part to be observed
and performed under this Lease (including payment of rent hereunder), Tenant
shall and may peaceably and quietly have, hold and enjoy the Premises in
accordance with and subject to the terms and conditions of this Lease as against
all persons claiming by, through or under Landlord.
30. TRANSFER OF LANDLORD’S INTEREST. The term “Landlord” as used in this Lease,
so far as covenants or obligations on the part of the Landlord are concerned,
shall be limited to mean and include only the owner or owners, at the time in
question, of the fee title to the Project. In the event of any transfer or
conveyance of any such title (other than a transfer for security purposes only),
the transferor shall be automatically relieved of all covenants and obligations
on the part of Landlord contained in this Lease that arise

28



--------------------------------------------------------------------------------



 



after the date of transfer, so long as the transferee assumes such covenants and
obligations for the period on and after the date of transfer. Landlord and
Landlord’s transferees and assignees shall have the absolute right to transfer
all or any portion of their respective title and interest in the Project, the
Building, the Premises and/or this Lease without the consent of Tenant, and such
transfer or subsequent transfer shall not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease.
31. LIMITATION OF LIABILITY.
     31.1. Limitation On Landlord’s Liability. Notwithstanding anything
contained in this Lease to the contrary, the obligations of Landlord under this
Lease (including any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual members, partners, directors,
officers or shareholders of Landlord or Landlord’s partners, and Tenant shall
not seek recourse against the individual members, partners, directors, officers
or shareholders of Landlord or Landlord’s partners, or any of their personal
assets for satisfaction of any liability with respect to this Lease.
     31.2. Limitation On Tenant’s Liability. Notwithstanding anything contained
in this Lease to the contrary, the obligations of Tenant under this Lease
(including any actual or alleged breach or default by Tenant) do not constitute
personal obligations of the individual directors, officers or shareholders of
Tenant, and Landlord shall not seek recourse against the individual directors,
officers or shareholders of Tenant, or any of their personal assets for
satisfaction of any liability with respect to this Lease.
32. MISCELLANEOUS.
     32.1. Governing Law. This Lease shall be governed by, and construed
pursuant to, the laws of the State of Oregon.
     32.2. Successors and Assigns. Subject to the provisions of Section 30
above, and except as otherwise provided in this Lease, all of the covenants,
conditions and provisions of this Lease shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective heirs, personal
representatives and permitted successors and assigns; provided, however, no
rights shall inure to the benefit of any Transferee of Tenant unless the
Transfer to such Transferee is made in compliance with the provisions of
Section 14, and no options or other rights which are expressly made personal to
the original Tenant hereunder or in any rider attached hereto shall be
assignable to or exercisable by anyone other than the original Tenant under this
Lease.
     32.3. No Merger. The voluntary or other surrender of this Lease by Tenant
or a mutual termination thereof shall not work as a merger and shall, at the
option of Landlord, either (a) terminate all or any existing subleases, or
(b) operate as an assignment to Landlord of Tenant’s interest under any or all
such subleases.
     32.4. Professional Fees. If either Landlord or Tenant should bring suit or
arbitration against the other with respect to this Lease, including for unlawful
detainer or any other relief against the other hereunder, or appear or
participate in any bankruptcy, administrative or other proceeding with respect
to this Lease, then all costs and expenses incurred by the prevailing party
(including, without limitation, its actual appraisers’, accountants’, attorneys’
and other professional fees, expenses and court costs), shall be paid by the
other party, in addition to all other sums provided by law. Any provision in
this Lease allowing the recovery of attorneys’ fees and costs shall include any
such costs and fees incurred at trial, on appeal or petition for review, and in
any bankruptcy or other proceeding.
     32.5. Waiver. The waiver by either party of any breach by the other party
of any term, covenant or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant and
condition herein contained, nor shall any custom or practice which may become
established between the parties in the administration of the terms hereof be
deemed a waiver of, or in any way affect, the right of any party to insist upon
the performance by the other in strict accordance with said terms. No waiver of
any default of either party hereunder shall be implied from any acceptance by
Landlord or delivery by Tenant (as the case may be) of any rent or other
payments due hereunder or any omission by the non-defaulting party to take any
action on account of such default if such default persists or is repeated, and
no express waiver shall affect defaults other than as specified in said waiver.
The subsequent acceptance of rent hereunder by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant of any term, covenant or condition
of this Lease other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.

29



--------------------------------------------------------------------------------



 



     32.6. Terms and Headings. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. Words used in any gender
include other genders. The Section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof. Any deletion of language from this Lease prior to its execution by
Landlord and Tenant shall not be construed to raise any presumption, canon of
construction or implication, including, without limitation, any implication that
the parties intended thereby to state the converse of the deleted language.
Similarly, this Lease shall be interpreted without regard to which party drafted
all or any part of it.
     32.7. Time. Time is of the essence with respect to performance of every
provision of this Lease in which time or performance is a factor. All references
in this Lease to “days” shall mean calendar days unless specifically modified
herein to be “business” days.
     32.8. Prior Agreements; Amendments. This Lease, including the Summary and
all Exhibits attached hereto, contains all of the covenants, provisions,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises and any other matter covered or mentioned in this Lease, and no
prior agreement or understanding, oral or written, express or implied,
pertaining to the Premises or any such other matter shall be effective for any
purpose, excluding the letter of reimbursement dated December 1, 2009 between
Landlord and Tenant (the “Reimbursement Letter”) and the Parking Lot Lease, each
of which shall remain in full force and effect in accordance with their terms.
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The parties acknowledge that all prior agreements, representations and
negotiations are deemed superseded by the execution of this Lease to the extent
they are not expressly incorporated herein, excluding the Reimbursement Letter.
     32.9. Separability. The invalidity or unenforceability of any provision of
this Lease (except for Tenant’s obligation to pay Monthly Base Rent, Tenant’s
Share of Operating Expenses and other additional rent under this Lease) shall in
no way affect, impair or invalidate any other provision hereof, and such other
provisions shall remain valid and in full force and effect to the fullest extent
permitted by law.
     32.10. Recording. At the request of either party, the parties shall execute
and record a memorandum of this Lease in mutually acceptable form.
     32.11. Exhibits. All Exhibits attached to this Lease are hereby
incorporated in this Lease for all purposes as though set forth at length
herein.
     32.12. Time of Essence. Time is of the essence of this Lease and each of
its provisions.
     32.13. Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.
     32.14. Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term, Tenant shall
deliver to Landlord a current financial statement of Tenant. Such statements
shall be prepared in accordance with generally acceptable accounting principles
and certified as true in all material respects by Tenant (if Tenant is an
individual) or by an authorized officer of Tenant (if Tenant is a corporation or
limited liability company) or a general partner of Tenant (if Tenant is a
partnership). This Section 32.14 shall not apply so long as the stock of Tenant
is publicly traded on a national exchange and its financial statements are
readily available to the public.
     32.15. No Partnership. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business, or otherwise, or
joint venturer or a member of a joint enterprise with Tenant by reason of this
Lease.
     32.16. Force Majeure. In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, governmental moratorium or other governmental
action or

30



--------------------------------------------------------------------------------



 



inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations), injunction or court order, riots, insurrection, war,
fire, earthquake, flood or other natural disaster or other causes not within the
reasonable control of the party delaying in performing work or doing acts
required under the terms of this Lease (but excluding delays due to financial
inability) (herein collectively, “Force Majeure Delays”), then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Section 32.16 shall not apply to
nor operate to excuse Tenant from the payment of Monthly Base Rent, Tenant’s
Share of Operating Expenses, additional rent or any other payments strictly in
accordance with the terms of this Lease.
     32.17. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.
     32.18. Nondisclosure of Lease Terms. Tenant acknowledges and agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord. Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants. Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees, agents and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or prospective tenant of the Building or
other portion of the Project, or real estate agent, either directly or
indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease or to the extent such disclosure is required by law or by rules and
regulations of the Securities and Exchange Commission applicable to Tenant as a
public company.
     32.19. Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.
     32.20. Tenant’s Authority. If Tenant executes this Lease as a limited
liability company, partnership or corporation, then Tenant and the persons
and/or entities executing this Lease on behalf of Tenant represent and warrant
that: (a) Tenant is a duly organized and validly existing limited liability
company, partnership or corporation, as the case may be, and is qualified to do
business in the state in which the Premises are located; (b) such persons and/or
entities executing this Lease are duly authorized to execute and deliver this
Lease on Tenant’s behalf in accordance with the Tenant’s operating agreement (if
Tenant is a limited liability company), Tenant’s partnership agreement (if
Tenant is a partnership), or a duly adopted resolution of Tenant’s board of
directors and the Tenant’s by-laws (if Tenant is a corporation); and (c) this
Lease is binding upon Tenant in accordance with its terms. Concurrently with
Tenant’s execution and delivery of this Lease to Landlord and/or at any time
during the Lease Term within ten (10) days of Landlord’s request, Tenant shall
provide to Landlord a copy of any documents reasonably requested by Landlord
evidencing Tenant’s representations and warranties hereunder.
     32.21. Landlord’s Authority. Landlord and the persons and/or entities
executing this Lease on behalf of Landlord represent and warrant that:
(a) Landlord is a duly organized and validly existing limited liability company
under the laws of the State of Delaware, and is qualified to do business in
Oregon; (b) such persons and/or entities executing this Lease are duly
authorized to execute and deliver this Lease on Landlord’s behalf in accordance
with Landlord’s operating agreement; and (c) this Lease is binding upon Landlord
in accordance with its terms. Concurrently with Landlord’s execution and
delivery of this Lease to Tenant and/or at any time during the Lease Term within
ten (10) days of Tenant’s request, Landlord shall provide to Tenant a copy of
any documents reasonably requested by Tenant evidencing Landlord’s
representations and warranties hereunder.
     32.22. Joint and Several Liability. If more than one person or entity
executes this Lease as Tenant: (a) each of them is and shall be jointly and
severally liable for the covenants, conditions, provisions and agreements of
this Lease to be kept, observed and performed by Tenant; and (b) the act or
signature of, or notice from or to, any one or more of them with respect to this
Lease shall be binding upon each and all of the

31



--------------------------------------------------------------------------------



 



persons and entities executing this Lease as Tenant with the same force and
effect as if each and all of them had so acted or signed, or given or received
such notice.
     32.23. Guaranty. [Intentionally omitted.]
     32.24. No Option. The submission of this Lease for examination or execution
by Tenant does not constitute a reservation of or option for the Premises and
this Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.
     32.25. Building Name and Signage. Landlord shall have the right at any time
to designate and/or change the name and/or address of the Project, the Building
and/or any other building in the Project, and to install, affix and maintain any
and all signs on the exterior and on the interior of the Project, the Building
and/or any other building in the Project, as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project, the Building
or any other building in the Project, or use pictures or illustrations of the
Project, the Building or any other building in the Project, in advertising or
other publicity, without the prior written consent of Landlord.
     32.26. Landlord’s Title; Air Rights. Nothing herein contained shall empower
Tenant to do any act which can, shall or may encumber the title of Landlord. No
rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease.
33. ARBITRATION. All disputes, differences or questions arising out of or
relating to this Lease, or the validity, interpretation, breach, termination, or
subject matter thereof, shall be resolved by binding arbitration in accordance
with the following provisions: (a) the arbitration shall be administered by, and
conducted in accordance with, the then-current rules of the Arbitration Service
of Portland, Inc.; (b) judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction over the subject matter of the
controversy, and the resolution of the disputed matter as determined by the
arbitrator shall be final and binding on the parties; (c) the arbitration shall
be conducted in Portland, Oregon and the parties irrevocably waive any objection
to venue of the arbitration in Portland, Oregon, and any claim that the
arbitration has been brought in an inconvenient forum; (d) a party may, without
inconsistency with this Agreement, seek from a court any interim or provisional
relief that may be necessary to protect the rights or property of that party
pending the establishment of the arbitration (or pending the arbitrator’s
determination of the merits of the dispute, controversy, or claim); (e) the
arbitrator shall have authority to issue preliminary and other equitable relief;
(f) discovery proceedings of the type provided by the Oregon Rules of Civil
Procedure shall be permitted both in advance of and during recesses of the
arbitration hearings, and any dispute relating to such discovery shall be
resolved by the arbitrator; and (g) the prevailing party in the arbitration
shall be entitled to recover reasonable costs and attorney fees as fixed by the
arbitrator.
34. CONDITIONS SUBSEQUENT. The parties’ obligations under this Lease are subject
to, and contingent upon, the satisfaction of the conditions subsequent set forth
in Exhibit B to the Parking Lot Lease. If the Parking Lot Lease is terminated
pursuant to Exhibit B thereof, this Lease shall likewise simultaneously
terminate.
35. PARKING LOT LEASE. The parties intend that the Parking Lot Lease be signed
simultaneous with this Lease. Accordingly, the effectiveness of this Lease is
conditioned upon the execution and delivery of the Parking Lot Lease by both
Tenant and Landlord.
[SIGNATURES ON NEXT PAGE]

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

              “LANDLORD”   DP Partners Portland I, LLC,         a Delaware
limited liability company    
 
           
 
  By:   Dermody Properties, LLC,    
 
      a Delaware limited liability company    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Michael C. Dermody, President
 
Michael C. Dermody, President    
 
           
 
  By:   /s/ John Atwell, Chief Operating Officer
 
John Atwell, Chief Operating Officer    
 
           
 
  By:   /s/ Kirk L. Olsen, Partner – Northwest Region
 
Kirk L. Olsen, Partner – Northwest Region    
 
            “TENANT”   LaCrosse Footwear, Inc.,         a Wisconsin corporation
   
 
           
 
  By:   /s/ Joseph P. Schneider    
 
           
 
  Name:   Joseph P. Schneider    
 
  Title:   President and CEO    
 
                Danner, Inc.,         a Wisconsin corporation    
 
           
 
  By:   /s/ Joseph P. Schneider    
 
           
 
  Name:   Joseph P. Schneider    
 
  Title:   President and CEO    

33



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PROJECT SITE PLAN
(IMAGE) [v54908v5490801.gif]
EXHIBIT “A”

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
WORK LETTER AGREEMENT
     This Work Letter Agreement (“Work Letter Agreement”) shall set forth the
terms and conditions relating to the construction of the Premises. All
references in this Work Letter Agreement to “the Lease” shall mean the relevant
portions of the Lease to which this Work Letter Agreement is attached as Exhibit
“B”.
SECTION 1
BASE, SHELL AND CORE
     Landlord has constructed the base, shell and core of the Premises and the
Building (collectively, the “Base, Shell and Core”), and Tenant shall accept the
Base, Shell and Core and the Premises in their current “As-Is” condition
existing as of the date of the Lease and the Commencement Date; provided,
however, that Landlord shall make commercially reasonable efforts to extend to
Tenant the benefits of all warranties for mechanical and operational systems
within the Premises and for the roof of the Building. At its sole expense
(subject to the Tenant Improvement Allowance as provided herein), Tenant shall
install in the Premises (and, as provided in Section 2.3 below, in the Project
Common Areas outside the Building) certain “Tenant Improvements” (as defined
below) pursuant to the provisions of this Work Letter Agreement. Except for
Landlord’s obligation to disburse the Tenant Improvement Allowance as described
below, Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises, the Building or the Project.
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance in the amount of up to, but not exceeding Four
Hundred Seventy-Five Thousand and No/100 Dollars ($475,000.00) (the “Tenant
Improvement Allowance”), for the Tenant Improvement Allowance Items (defined in
Section 2.2.1 below) that are part of Tenant’s initial improvements to the
Premises (all of such Tenant’s initial improvements, and Tenant’s improvements,
as provided in Section 2.3 below, to the Project Common Areas outside the
Building, are referred to herein as the “Tenant Improvements”); provided,
however, that Landlord shall have no obligation to disburse all or any portion
of the Tenant Improvement Allowance to Tenant unless Tenant makes a request for
disbursement pursuant to the terms and conditions of Section 2.2 below prior to
that date which is six (6) months after the Commencement Date. In no event shall
Landlord be obligated to make disbursements pursuant to this Work Letter
Agreement in a total amount which exceeds the Tenant Improvement Allowance.
Tenant shall not be entitled to receive any cash payment or credit against rent
or otherwise for any unused portion of the Tenant Improvement Allowance which is
not used to pay for the Tenant Improvement Allowance Items (as such term is
defined below).
     2.2 Disbursement of the Tenant Improvement Allowance.
          2.2.1 Tenant Improvement Allowance Items. The Tenant Improvement
Allowance shall be disbursed by Landlord only for the Contractor’s hard costs,
fees and general conditions, testing and inspection costs, for approximately
8,000 square feet of office and production support area, dock equipment and
electrical improvements (collectively, the “Tenant Improvement Allowance
Items”).
          2.2.2 Disbursement of Tenant Improvement Allowance. Subject to
Section 2.1 above, during the construction of the Tenant Improvements, Landlord
shall make single monthly disbursements of the Tenant Improvement Allowance for
Tenant Improvement Allowance Items for the benefit of Tenant and shall authorize
the release of monies for the benefit of Tenant as follows:
               2.2.2.1 Monthly Disbursements. Subject to the Disbursement
Conditions (defined in Section 2.2.2.2 below), Landlord shall disburse a portion
of the Tenant Improvement Allowance once each month in an amount representing
fifty percent (50%) of the costs of the Tenant Improvement Allowance Items
incurred by Tenant and constructed in the Premises, up to the maximum Tenant
Improvement Allowance.
EXHIBIT “B”

-1-



--------------------------------------------------------------------------------



 



               2.2.2.2 Disbursement Conditions. With respect to each
disbursement of the Tenant Improvement Allowance, all of the following
conditions (the “Disbursement Conditions”) must be satisfied prior to each such
disbursement: (i) Tenant shall submit to Landlord a written request for
disbursement signed by Tenant; (ii) Tenant shall deliver to Landlord copies of
(A) the request for payment of the Contractor, approved by Tenant, detailing the
portion of the work completed, (B) executed construction lien releases from all
of Tenant’s Agents with respect to all labor, services, equipment or materials
provided as of the date of the disbursement request, and (C) any other
information reasonably requested by Landlord; (iv) all work covered by the
disbursement request has been completed in accordance with the Approved Working
Drawings, as that term is defined in Section 3.4 below, and applicable laws and
permits; and (v) there is no breach or default under this Lease by Tenant.
               2.2.2.3 Disbursement Payment. On or before the tenth (10th)
business day following the disbursement request, Landlord shall deliver a check
to Tenant payable to Tenant or, at Landlord’s option, made jointly payable to
Contractor and Tenant, in payment of the lesser of (A) the amounts so requested
by Tenant, subject to the terms of this Section 2.2.2, and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance; provided
that Landlord does not dispute any request for payment based on non-compliance
of any work with the Approved Working Drawings. Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work
furnished or materials supplied as set forth in Tenant’s payment request.
     2.3 Exterior Improvements. Landlord acknowledges that Tenant wishes to
construct the following improvements within the Project Common Area adjacent to
the Premises as part of the Tenant Improvements (collectively, the “Exterior
Improvements”): (i) those exterior improvements as generally shown on the
Construction Drawings (defined below) for same attached hereto as Exhibit B-1,
and (ii) an electrical transformer box located on the east side of the Building
adjacent to the Premises. Landlord hereby approves the Construction Drawings in
Exhibit B-1, subject to the requirements of applicable law and this Work Letter
Agreement (including Landlord’s approval of the final plans and specifications
for such Exterior Improvements, which approval will not be unreasonably withheld
or delayed but will take into consideration the location, design and other
aspects of the improvements to ensure they are compatible with the architectural
character, design and function of the Project). Tenant shall pay all costs and
expenses of such Exterior Improvements, and shall maintain them in neat, clean
and orderly condition, free of any trash or debris. Notwithstanding anything
expressed or implied in this Lease to the contrary, Landlord agrees that Tenant
shall have the exclusive right to use the Project Common Area occupied by such
Exterior Improvements during the term of this Lease. Any reference in this Lease
to “Tenant Improvements” shall include such Exterior Improvements.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. Tenant shall retain Group
MacKenzie (i) as architect/space planner (the “Architect”) to prepare the
Construction Drawings, and (ii) as engineer (“Engineer”) to prepare and oversee
all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises; except that Tenant may use another architect/space planner and/or
engineer approved by Landlord, which approval will not be unreasonably withheld
or delayed, for a portion of such tasks (and the references herein to Architect
or Engineer shall mean Group MacKenzie or such other approved professional, as
applicable). The plans and drawings to be prepared by the Architect and the
Engineer hereunder shall be known collectively as the “Construction Drawings.”
All Construction Drawings shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld or delayed. Landlord acknowledges
that the Construction Drawings will include substantial electrical and
mechanical improvements necessary for Tenant’s intended manufacturing use of the
Premises. If Landlord disapproves of the Construction Drawings, or any portion
thereof, Landlord shall promptly notify Tenant thereof and of the revisions
which Landlord reasonably requires in order to obtain Landlord’s approval.
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the base building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to
EXHIBIT “B”

-2-



--------------------------------------------------------------------------------



 



Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.
     3.2 Final Working Drawings. Tenant shall cause the Architect and the
Engineer to complete the architectural and engineering drawings for the Tenant
Improvements, and cause the Architect to compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits for the Tenant Improvements (collectively, the
“Final Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld or delayed. Tenant
shall supply Landlord with one (1) electronic copy or two (2) hard copies signed
by Tenant of such Final Working Drawings. Landlord shall advise Tenant within
five (5) business days after Landlord’s receipt of the Final Working Drawings
for the Premises if the same is unsatisfactory or incomplete in any respect. If
Tenant is so advised, Tenant shall promptly (i) revise the Final Working
Drawings in accordance with such review and any disapproval of Landlord in
connection therewith, and (ii) deliver such revised Final Working Drawings to
Landlord.
     3.3 Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Tenant’s Selection of Contractor and Tenant’s Agents.
          4.1.1 The Contractor. A general contractor shall be retained by Tenant
to construct the Tenant Improvements. The general contractor shall be Perlo
McCormack Pacific or other contractor approved by Landlord (“Contractor”), which
approval will not be unreasonably withheld or delayed.
          4.1.2 Tenant’s Agents. The Contractor and all subcontractors,
laborers, materialmen, and suppliers used by Tenant (collectively, “Tenant’s
Agents”) must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that, in any event, Tenant and
Contractor must contract with Landlord’s base building subcontractors for any
life safety, structural, and roof work in or on the Premises or Building.
     4.2 Construction of Tenant Improvements by Tenant’s Agents.
          4.2.1 Construction Contract. At least ten (10) days prior to
commencement of construction, Tenant shall deliver to Landlord a complete copy
of the final executed construction contract and general conditions with
Contractor together with all plans and specifications referenced therein (the
“Contract”).
          4.2.2 Tenant’s Agents.
               4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and
Tenant Improvement Work. Tenant’s and Tenant’s Agents’ construction of the
Tenant Improvements shall comply with the following: (i) the Tenant Improvements
shall be constructed in strict accordance with the Approved Working Drawings;
and (ii) Tenant shall abide by all rules made by Landlord’s Building manager
with respect to the use of freight, loading dock and service elevators (if any),
storage of materials, coordination of work with the activities of
EXHIBIT “B”

-3-



--------------------------------------------------------------------------------



 



Landlord or other tenants, and any other matter in connection with this Work
Letter Agreement, including, without limitation, the construction of the Tenant
Improvements.
               4.2.2.2 Indemnity. Tenant’s indemnity of Landlord as set forth in
the Lease shall also apply with respect to any and all costs, losses, liens,
damages, injuries and liabilities related in any way to any act or omission of
Tenant or Tenant’s Agents, or anyone directly or indirectly employed by any of
them, or in connection with Tenant’s non-payment of any amount arising out of
the Tenant Improvements and/or Tenant’s disapproval of all or any portion of any
request for payment. Such indemnity by Tenant, as set forth in the Lease, shall
also apply with respect to any and all costs, losses, liens, damages, injuries
and liabilities related in any way to Landlord’s performance of any ministerial
acts reasonably necessary (i) to permit Tenant to complete the Tenant
Improvements, and (ii) to enable Tenant to obtain any building permit or
certificate of occupancy for the Premises.
               4.2.2.3 Insurance Requirements.
                    4.2.2.3.1 General Coverages. All of Tenant’s Agents shall
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant as set forth in the Lease.
                    4.2.2.3.2 Special Coverages. Tenant shall carry “Builder’s
All Risk” insurance in an amount approved by Landlord covering the construction
of the Tenant Improvements, and such other insurance as Landlord may require, it
being understood and agreed that the Tenant Improvements shall be insured by
Tenant pursuant to the Lease immediately upon completion thereof. Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord, and in form and with companies as are
required to be carried by Tenant as set forth in the Lease.
                    4.2.2.3.3 General Terms. Certificates for all insurance
carried pursuant to this Section 4.2.2.4 shall be delivered to Landlord before
the commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance. In the event
that the Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense. All policies carried under this Section 4.2.2.4 shall insure
Landlord and Tenant, as their interests may appear, as well as Contractor and
Tenant’s Agents, and shall name as additional insureds all mortgagees and trust
deed beneficiaries of the Building. All insurance, except Workers’ Compensation,
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.3 of
this Work Letter Agreement.
          4.2.3 Governmental Compliance. The Tenant Improvements shall comply in
all respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.
          4.2.4 Inspection by Landlord. Landlord shall have the right to inspect
the Tenant Improvements at all reasonable times, provided however, that
Landlord’s failure to inspect the Tenant Improvements shall in no event
constitute a waiver of any of Landlord’s rights hereunder nor shall Landlord’s
inspection of the Tenant Improvements constitute Landlord’s approval of the
same. Should Landlord disapprove any portion of the Tenant Improvements,
Landlord shall promptly notify Tenant in writing of such disapproval and shall
specify the items disapproved. Any defects or deviations in, and/or disapproval
by Landlord of, the Tenant Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event Landlord determines
that a defect or deviation exists or disapproves of any matter in connection
with any portion of the Tenant Improvements and such defect, deviation or matter
might adversely affect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the
EXHIBIT “B”

-4-



--------------------------------------------------------------------------------



 



Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, after giving
Tenant notice and a reasonable opportunity to correct any such defect, deviation
or matter, take such action as Landlord deems reasonably necessary, at Tenant’s
expense and without incurring any liability on Landlord’s part, to correct any
such defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect, deviation and/or matter is corrected to Landlord’s
reasonable satisfaction.
     4.3 Notice of Completion; Copy of “As Built” Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located and shall furnish a copy thereof to
Landlord upon such recordation. If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant’s agent for such purpose, at
Tenant’s sole cost and expense. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct,
(C) to deliver to Landlord two (2) sets of sepias of such as-built drawings
within ninety (90) days following issuance of a certificate of occupancy for the
Premises, and (D) to deliver to Landlord a computer disk containing the Approved
Working Drawings in AutoCAD format, and (ii) Tenant shall deliver to Landlord a
copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems in the Premises.
     4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery
of the Contract to Landlord under Section 4.2.1 of this Work Letter Agreement,
Tenant shall furnish Landlord with a schedule setting forth the projected date
of the completion of the Tenant Improvements and showing the critical time
deadlines for each phase, item or trade relating to the construction of the
Tenant Improvements.
SECTION 5
MISCELLANEOUS
     5.1 Tenant’s Representative. Tenant has designated Ross Vonhoff as its sole
representative with respect to the matters set forth in this Work Letter
Agreement, who shall have full authority and responsibility to act on behalf of
the Tenant as required in this Work Letter Agreement.
     5.2 Landlord’s Representative. Landlord has designated Kirk Olsen as its
sole representative with respect to the matters set forth in this Work Letter
Agreement, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter
Agreement.
     5.3 Time of the Essence in This Work Letter Agreement. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
     5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in
Section 23 of the Lease or any default by Tenant under this Work Letter
Agreement has occurred at any time on or before the substantial completion of
the Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and
(ii) all other obligations of Landlord under the terms of this Work Letter
Agreement shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease (in which case, Tenant shall be responsible for any delay
in the substantial completion of the Premises caused by such inaction by
Landlord). In addition, if the Lease is terminated prior to the Commencement
Date, for any reason due to a default by Tenant as described in Section 23 of
the Lease or under this Work Letter Agreement, in addition to any other remedies
available to Landlord under the Lease, at law and/or in equity, Tenant shall pay
to Landlord, as additional rent under the Lease, within five (5) days of receipt
of a statement therefor, any and all costs (if any) incurred by Landlord
(including any portion of the Tenant Improvement Allowance disbursed by
Landlord) and not
EXHIBIT “B”

-5-



--------------------------------------------------------------------------------



 



reimbursed or otherwise paid by Tenant through the date of such termination in
connection with the Tenant Improvements to the extent planned, installed and/or
constructed as of such date of termination, including, but not limited to, any
costs related to the removal of all or any portion of the Tenant Improvements
and restoration costs related thereto.
EXHIBIT “B”

-6-



--------------------------------------------------------------------------------



 



EXHIBIT “B-1"
[SEE NEXT THREE PAGES]
EXHIBIT “B-1”

-1-



--------------------------------------------------------------------------------



 



(IMAGE) [v54908v5490802.gif]
EXHIBIT “B-1”

-2-



--------------------------------------------------------------------------------



 



(IMAGE) [v54908v5490803.gif]
EXHIBIT “B-1”

-3-



--------------------------------------------------------------------------------



 



(IMAGE) [v54908v5490804.gif]
EXHIBIT “B-1”

-4-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
RULES AND REGULATIONS
1. Except as otherwise provided in Tenant’s Lease, no sign, advertisement, name
or notice shall be installed or displayed on any part of the outside or inside
of the Building (excluding inside the Premises and not visible from the
exterior) or in any part of the Common Area without the prior written consent of
Landlord, which consent Landlord will not unreasonably withhold or delay.
Landlord shall have the right to remove, at Tenant’s expense and without notice,
any sign installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person reasonably acceptable to Landlord, using
materials and in a style and format consistent with Landlord’s Building-standard
signage criteria set forth in Exhibit “G”.
2. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the Premises, in Landlord’s sole discretion. No awnings or other projection
shall be attached to the outside walls of the Building without the prior written
consent of Landlord. Notwithstanding the foregoing, Tenant shall have the right
to install security cameras on the exterior walls of the Premises, subject to
Landlord’s review and reasonable approval of the location and construction
details of such cameras and their associated improvements.
3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
or loading docks of the Building. Neither Tenant nor any employee, invitee,
agent, licensee or contractor of Tenant shall go upon or be entitled to use any
portion of the roof of the Building without the prior written consent of
Landlord, which consent Landlord will not unreasonably withhold or delay.
Notwithstanding the foregoing, Tenant shall have the right to use the roof,
immediately above the Premises, for wireless network equipment and HVAC
equipment and the right to access and go upon the roof, as necessary, for
installing and maintaining such equipment, provided that Landlord and Tenant
first enter into a mutually acceptable roof access and improvements agreement.
4. Unless expressly set forth to the contrary in Tenant’s Lease, Tenant shall
have no right or entitlement to the display of Tenant’s name or logo on any
Project sign, monument sign or pylon sign.
5. All cleaning and janitorial services for the Premises shall be provided, at
Tenant’s sole cost and expense, exclusively by or through Tenant or Tenant’s
janitorial contractors in accordance with the provisions of Tenant’s Lease.
Tenant shall not cause any unnecessary labor by carelessness or indifference to
the good order and cleanliness of the Premises.
6. Landlord will furnish Tenant, free of charge, with two keys to each door lock
in the Premises. Landlord may impose a reasonable charge for any additional
keys. Tenant, upon termination of its tenancy, shall deliver to Landlord the
keys of all doors which have been furnished to, or otherwise procured by Tenant.
7. Electric wires, telephones, burglar alarms or other similar apparatus shall
not be installed in the Premises except with the approval and under the
direction of Landlord, which approval Landlord will not unreasonably withhold or
delay. The location of telephones, call boxes and any other equipment affixed to
the Premises shall be subject to the approval of Landlord, which approval
Landlord will not unreasonably withhold or delay. Any installation of
telephones, telegraphs, electric wires or other electric apparatus made without
permission shall be removed by Tenant at Tenant’s own expense.
8. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary to conduct the Permitted Uses under Tenant’s Lease, including without
limitation the operation or maintenance of office equipment, subject to any
express provisions of Tenant’s Lease to the contrary. Tenant shall not use or
permit to be used in the Premises any foul or noxious gas or substance, or
permit or allow the Premises to be occupied or used in a manner reasonably
offensive or reasonably objectionable to Landlord or other occupants of the
Building by reason of noise, odors or vibrations, nor shall Tenant bring into or
keep in or about the Premises any birds or animals.
9. Tenant shall close and lock all doors of its Premises and entirely shut off
all water faucets or other water apparatus, unless otherwise needed for Tenant’s
business and, except with regard to Tenant’s
EXHIBIT “C”

-1-



--------------------------------------------------------------------------------



 



computers and other equipment, if any, which reasonably require electricity on a
24-hour basis, all electricity, gas or air outlets before Tenant and its
employees leave the Premises. Tenant shall be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule.
10. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein.
11. Tenant shall not make any room-to-room solicitation of business from other
tenants in the Building. Tenant shall not use the Premises for any business or
activity other than that specifically provided for in the Lease.
12. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building, provided, however,
Tenant shall have the right to place equipment for a wireless network on the
roof, provided that Landlord and Tenant first enter into a mutually acceptable
roof access and improvements agreement. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building or elsewhere.
13. Except as expressly permitted in Tenant’s Lease, Tenant shall not mark,
drive nails, screw or drill into the partitions, window mullions, woodwork or
plaster, or in any way deface the Premises or any part thereof, except to
install normal wall hangings. Tenant shall repair any damage resulting from
noncompliance under this rule.
14. Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Common Area and other portions of the Project are
expressly prohibited, and each tenant shall cooperate to prevent same.
15. Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the Project.
16. Tenant shall store all its trash and garbage within its Premises or in
designated trash containers or enclosures within the Project. Tenant shall not
place in any trash box or receptacle any material which cannot be disposed of in
the ordinary and customary manner of trash and garbage disposal. All garbage and
refuse disposal shall be made in accordance with directions reasonably issued
from time to time by Landlord.
17. The Premises shall not be used for lodging.
18. Tenant agrees that it shall comply with all reasonable fire and security
regulations that may be issued from time to time by Landlord, and Tenant also
shall provide Landlord with the name of a designated responsible principal or
employee to represent Tenant in all matters pertaining to such fire or security
regulations. Tenant shall cooperate fully with Landlord in all matters
concerning fire and other emergency procedures.
19. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage. Such responsibility shall include keeping doors
locked and other means of entry to the Premises closed.
20. The requirements of Tenant will be attended to only upon the appropriate
application or notice to Landlord or Landlord’s designated representative by an
authorized individual. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord.
21. Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other such tenant, nor prevent Landlord from thereafter enforcing any such Rules
and Regulations against any and all of the tenants in the Building.
EXHIBIT “C”

-2-



--------------------------------------------------------------------------------



 



22. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Project.
23. Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety,
security, care and cleanliness of the Project and for the preservation of good
order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional reasonable rules and regulations which are
adopted by Landlord and furnished to Tenant.
24. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees or guests.
PARKING RULES AND REGULATIONS
In addition to the foregoing rules and regulations and the parking provisions
contained in the Lease to which this Exhibit “C” is attached, the following
rules and regulations shall apply with respect to the use of the Parking
Facilities.

  1.   Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.
    2.   Tenant and its employees shall only park in parking areas designated by
Landlord. Tenant shall not leave vehicles in the parking areas overnight nor
park any vehicles in the parking areas other than automobiles, motorcycles,
motor driven or non-motor driven bicycles or four wheeled trucks.     3.   No
overnight or extended term storage of vehicles shall be permitted.     4.  
Vehicles must be parked entirely within painted stall lines of a single parking
stall.     5.   All directional signs and arrows must be observed.     6.   The
speed limit within all parking areas shall be five (5) miles per hour.     7.  
Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord.     8.   Washing, waxing, cleaning or servicing of any vehicle in
any area not specifically reserved for such purpose is prohibited.     9.  
Landlord may refuse to permit any person who violates these rules to park in the
parking areas, and any violation of the rules shall subject the vehicle to
removal, at such vehicle owner’s expense.

EXHIBIT “C”

-3-



--------------------------------------------------------------------------------



 



EXHIBIT “D”
SAMPLE FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to                     , a
                     (“Landlord”), and                     , as follows:
1. Attached hereto is a true, correct and complete copy of that certain Lease
dated                     , 200___between Landlord and Tenant (the “Lease”),
which demises Premises which are located at
                                         . The Lease is now in full force and
effect and has not been amended, modified or supplemented, except as set forth
in Section 6 below.
2. The term of the Lease commenced on                     , 200___.
3. The term of the Lease is currently scheduled to expire on
                    , 200___.
4. Tenant has no option to renew or extend the Term of the Lease except:
                    .
5. Tenant has no preferential right to purchase the Premises or any portion of
the Building or Project upon which the Premises are located, and Tenant has no
rights or options to expand into other space in the Building except:
                    .
6. The Lease has: (Initial One)

  6.1   ( ) not been amended, modified, supplemented, extended, renewed or
assigned.     6.2   ( ) been amended, modified, supplemented, extended, renewed
or assigned by the following described agreements, copies of which are attached
hereto:                     .

7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows: .
8. The current Monthly Base Rent is $                    ; and current monthly
parking charges are $                    .
9. Tenant’s Monthly Operating Expense Charge currently payable by Tenant is
$                     per month.
10. The amount of security deposit (if any) is $                    . No other
security deposits have been made.
11. All rental payments payable by Tenant have been paid in full as of the date
hereof. No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.
12. All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full.
13. As of the date hereof, there are, to Tenant’s actual knowledge, no defaults
on the part of Landlord or Tenant under the Lease.
14. Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.
EXHIBIT “D”

-1-



--------------------------------------------------------------------------------



 



15. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.
16. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums on such insurance policies that are due and owing have been
paid.
17. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.
18. Tenant pays rent due Landlord under the Lease to Landlord and does not have
any knowledge of any other person who has any right to such rents by collateral
assignment or otherwise.
The foregoing certification is made with the knowledge that                     
is about to [fund a loan to Landlord or purchase the Building from Landlord],
and that                      is relying upon the representations herein made in
[funding such loan or purchasing the Building].
Dated:                     , 200___.
“TENANT”

             
By:
                     
 
  Name:        
 
  Title:  
 
   

             
By:
                     
 
  Name:        
 
  Title:  
 
   

SAMPLE ONLY (NOT FOR EXECUTION)
EXHIBIT “D”



-2-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
TENANT ENVIRONMENTAL QUESTIONNAIRE
The purpose of this form is to obtain information regarding the use or proposed
use of hazardous materials at the premises. Prospective tenants should answer
the questions in light of their proposed operations at the premises. Existing
tenants should answer the questions as they relate to ongoing operations at the
premises and should update any information previously submitted. If additional
space is needed to answer the questions, you may attach separate sheets of paper
to this form.
Your cooperation in this matter is appreciated.

1.   GENERAL INFORMATION       Name of Responding Company: Lacrosse Footwear,
Inc.                                         .       Check the Applicable
Status: Prospective Tenant ___X___ Existing Tenant                           
Mailing Address: 17634 NE Airport Way Portland, OR 97230       Contact Person
and Title: David Carlson Executive Vice President,
CFO                                                Telephone Number: (___503___)
262-0110                                                                   
Address of Leased Premises: 18201 NE Portal Way Portland, OR
97230                           Length of Lease Term:
5 years                                                                        
                Describe the proposed operations to take place on the premises,
including principal products manufactured or services to be conducted. Existing
tenants should describe any proposed changes to ongoing operations.      
Manufacturing of boots for the work and outdoor
markets                                            2.   STORAGE OF HAZARDOUS
MATERIALS

    2.1   Will any hazardous materials be used or stored on-site?              
Wastes                      Yes _X___      No ___         Chemical
Products           Yes _X___      No ___     2.2   Attach a list of any
hazardous materials to be used or stored, the quantities that will be on-site at
any given time, and the location and method of storage (e.g., 55-gallon drums on
concrete pad). See attached Hazardous Substance Information Survey

3.   STORAGE TANKS AND SUMPS

  3.1   Is any above or below ground storage of gasoline, diesel or other
hazardous substances in tanks or sumps proposed or currently conducted at the
premises?         Yes ___      No _X___

EXHIBIT “E”

-1-



--------------------------------------------------------------------------------



 



      If yes, describe the materials to be stored, and the type, size and
construction of the sump or tank. Attach copies of any permits obtained for the
storage of such substances.        
 
       
 
    3.2   Have any of the tanks or sumps been inspected or tested for leakage?  
      Yes ___      No _X___         If so, attach the results.     3.3   Have
any spills or leaks occurred from such tanks or sumps?         Yes ___      No
_X___         If so, describe.        
 
       
 
    3.4   Were any regulatory agencies notified of the spill or leak?        
Yes ___      No _X___         If so, attach copies of any spill reports filed,
any clearance letters or other correspondence from regulatory agencies relating
to the spill or leak.     3.5   Have any underground storage tanks or sumps been
taken out of service or removed?         Yes ___      No _X___         If yes,
attach copies of any closure permits and clearance obtained from regulatory
agencies relating to closure and removal of such tanks.

4.   SPILLS

  4.1   During the past year, have any spills occurred at the premises?        
Yes ___      No _X___         If yes, please describe the location of the spill.
       
 
       
 
    4.2   Were any agencies notified in connection with such spills?         Yes
___      No _X___         If yes, attach copies of any spill reports or other
correspondence with regulatory agencies.     4.3   Were any clean-up actions
undertaken in connection with the spills?         Yes ___      No _X___

EXHIBIT “E”

-2-



--------------------------------------------------------------------------------



 



      Attach copies of any clearance letters obtained from any regulatory
agencies involved and the results of any final soil or groundwater sampling done
upon completion of the clean-up work.

5.   WASTE MANAGEMENT

  5.1   Has your company been issued an EPA Hazardous Waste Generator I.D.
Number?         Yes _X___      No ___     5.2   Has your company filed a
biennial report as a hazardous waste generator?         Yes ___      No _X___  
      If so, attach a copy of the most recent report filed.     5.3   Attach a
list of the hazardous wastes, if any, generated or to be generated at the
premises, its hazard class and the quantity generated on a monthly basis.

  a.   Solvent waste — flammable     b.   Used oil — combustible         (20
gallons per month)

  5.4   Describe the method(s) of disposal for each waste. Indicate where and
how often disposal will take place.

             
 
      On-site treatment or recovery    
 
             
 
      Discharged to sewer    
 
           

      _X___    Transported and disposed of off-site Two times per year by Clean
Harbors Environmental. Material is recycled and fuel blended.

             
 
      Incinerator    
 
           

  5.5   Indicate the name of the person(s) responsible for maintaining copies of
hazardous waste manifests completed for off-site shipments of hazardous waste.

         
 
  Lary Drake    
 
       

  5.6   Is any treatment of processing of hazardous wastes currently conducted
or proposed to be conducted at the premises:         Yes ___      No _X___

         
 
  If yes, please describe any existing or proposed treatment methods.    
 
       

     
 
    5.7   Attach copies of any hazardous waste permits or licenses issued to
your company with respect to its operations at the premises.

6.   WASTEWATER TREATMENT/DISCHARGE

  6.1   Do you discharge wastewater to:                              storm
drain?                      sewer?

                     surface water?   _X___    no industrial discharge

EXHIBIT “E”

-3-



--------------------------------------------------------------------------------



 



  6.2   Is your wastewater treated before discharge?

Yes ___No _X___         If yes, describe the type of treatment conducted.      
 
 
       
 
    6.3   Attach copies of any wastewater discharge permits issued to your
company with respect to its operations at the premises.

7.   AIR DISCHARGES

  7.1   Do you have any filtration systems or stacks that discharge into the
air?         Yes _X___      No ___ In-house vacuum system     7.2   Do you
operate any of the following types of equipment or any other equipment requiring
an air emissions permit?                  Spray booth                  Dip tank
                 Drying oven                  Incinerator

               
 
      Other (please describe)    
 
           

      ___X___No equipment requiring air permits     7.3   Are air emissions from
your operations monitored?         Yes ___      No _X___         If so, indicate
the frequency of monitoring and a description of the monitoring results.        
 
    7.4   Attach copies of any air emissions permits pertaining to your
operations at the premises.

8.   HAZARDOUS MATERIALS DISCLOSURES

  8.1   Does your company handle hazardous materials in a quantity equal to or
exceeding an aggregate of 500 pounds, 55 gallons, or 200 cubic feet per month?  
      Yes _X___      No ___     8.2   Has your company prepared a hazardous
materials management plan pursuant to any applicable requirements of a local
fire department or governmental agency?         Yes ___X___     No ___        
If so, attach a copy of the business plan.

EXHIBIT “E”

-4-



--------------------------------------------------------------------------------



 



  8.3   Has your company adopted any voluntary environmental, health or safety
program?         Yes ___      No ___X___         If so, attach a copy of the
program. No formal program. We recycle paper, aluminum cans, and scrap aluminum.

9.   ENFORCEMENT ACTIONS, COMPLAINTS

  9.1   Has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees?         Yes _X___      No ___        
If so, describe the actions and any continuing compliance obligations imposed as
a result of these actions.         OSHA Citation — employee accident in 2009
with equipment; not a hazmat accident     9.2   Has your company ever received
requests for information, notice or demand letters, or any other inquiries
regarding its operations?         Yes ___      No _X___     9.3   Have there
ever been, or are there now pending, any lawsuits against the company regarding
any environmental or health and safety concerns?         Yes ___      No _X___  
  9.4   Has an environmental audit ever been conducted at your company’s current
facility?         Yes ___      No _X___         If so, identify who conducted
the audit and when it was conducted.

                  Tenant: LaCrosse Footwear                   By: Claire
McIntyre           Title: Director of Danner Manufacturing    
Date: January 8,2010
         
 
     

EXHIBIT “E”

-5-



--------------------------------------------------------------------------------



 



EXHIBIT “F”
MOVE-OUT STANDARDS
At the expiration of the term of this Lease, Tenant shall surrender the Premises
in compliance with the terms of Tenant’s Lease, and deliver all keys to
Landlord.
The Tenant shall surrender the Premises, at the time of the expiration of the
Lease, in a condition that shall include, but is not limited to, addressing the
following items:

1.   Lights: Office and warehouse lights will be fully operational with all
bulbs functioning. Broken lenses and housings shall be replaced or repaired in a
workmanlike manner.   2.   Dock Levelers & Roll Up Doors: Should be in good
working condition, less normal wear & tear.

  a.   Dock Leveler working condition: The leveler’s condition is such that,
when actuated, whether manually or power-assisted, the leveler rises and the lip
extends such that the lip is higher than the level of the floor of the trailer.
The leveler then can be lowered, with the lip extended, down to the floor of the
trailer. The leveler’s condition is such that it can carry its design load. When
actuated to lift off of the trailer floor (for storage), the leveler rises, the
lip falls, then the leveler drops such that the lip and leveler return to their
storage position with the leveler’s decking level with the floor of the
building. Repairs made to restore levelers to working condition shall be done in
workmanlike manner.     b.   Dock Leveler normal wear & tear shall mean: worn or
scratched paint; scuffs; surface oxidation; and other cosmetic damage. Hinges
will not be broken or bent and will work properly. Welds are not broken or have
been repaired properly. Toe-guards, if any, will function properly. No missing
side-seals or brushes or dock bumpers. No deflection in the leveler decking such
that a gap exists between the leveler decking and the bottom of the Roll Up
Door. The leveler’s point of attachment to the floor is intact such that the
angle-iron is not bent and the concrete is not spalled significantly.     c.  
Roll Up Door working condition: The door’s condition is such that, when
actuated, whether manually or power-assisted, the door rises to clear the door
opening. When closed the door forms a weatherproof seal. The locking mechanism
shall work normally.     d.   Roll Up Door wear & tear shall mean: worn or
scratched paint; scuffs; small dents and other cosmetic damage. No broken or
missing hinges, tracks, rollers, handles or windows. Weather seals shall form an
effective barrier. No gap shall exist between the bottom of the door and the
leveler.

3.   Dock Seals: Shall be in working condition, less normal wear and tear.

  a.   Dock Seal working condition: The seal’s condition is such that it forms
an effective weather seal along the sides and top of a trailer such that wind
and rain are prevented from entering into the dock door opening and building.  
  b.   Dock Seal normal wear & tear shall mean: minor scratches, scuffs, and
other cosmetic damage. Minor cuts and tears, less than 6” in length and that do
not affect a proper seal from being formed around the trailer shall be
considered normal wear & tear. Excessive wear & tear or damage is defined as
damage that results in the improper functioning of the dock seal, such as:
missing foam pads or curtains, unrepaired cuts and tears greater than 6” in
length; broken side or top curtains, if any; broken mountings; missing pleats,
if any; or broken frames, if any. Repair are to be made in a good workmanlike
manner.

EXHIBIT “F”

-1-



--------------------------------------------------------------------------------



 



4.   Warehouse Floor: Shall be broom clean and in normal working condition, less
normal wear & tear.

  a.   Working condition shall mean that the floor is usable for handling,
storage and assembly of products without preventing efficient, safe and clean
operations including safe walking conditions as well as unfettered operation of
motorized lift equipment, racking, conveyors and other handling equipment
designed for warehousing and distribution uses. The floor’s condition will not
cause excessive tire wear or other damage to motorized equipment so long as that
equipment is operated normally. The floor’s condition will not cause damage to
product or packaging in the course of normal handling and storage. Normal wear &
tear shall be defined as: minor scuffs and scratches less than 1/4” deep; minor
surface spalling of less than 1/2” wide and 1/4” deep; minor floor joint
spalling of less than 1/4” wide per edge (or 1/2” wide per joint); normal
non-structural shrinkage cracking; and moderate staining. The floor’s condition
will be smooth. Floor stripping shall be removed in a manner that leaves the
stripped area nearly indistinguishable from other areas. No racking bolts or
mounting hardware or other protrusions will be left in the floor, their holes
repaired in accordance with American Concrete Institute (ACI). All repairs to
the floor and floor joints are to be done in a workmanlike manner consistent
with published guideline of the American Concrete Institute (ACI).     b.  
Excessive wear & tear shall mean any damage to the floor that: (1) prevents
normal, efficient or safe operations; or (2) is likely to produce damage to
product or packaging in normal working conditions; or (3) is likely to produce
damage or premature wear to material handling equipment. Examples of excessive
wear & tear:

  i.   * surface spalling or scratches greater than 1/2” wide and 1/4” deep;    
ii.   * damaged floor joints where the damage results in a joint width, measured
edge to edge, or more than 1/2” wide;     iii.   * the spalled or damaged
surface area of structural cracks when those cracks were not reported to
Landlord for prompt repair;     iv.   * improperly removed mounting hardware;  
  v.   * structurally-damaged areas resulting from excessive loads, improperly
designed or mounted racking or handling equipment, or other Tenant abuse; or    
vi.   * areas not repaired in accordance with ACI standards.

5.   Tenant-Installed Equipment & Wiring: Removed and space turned to original
condition when originally leased (Remove air lines, junction boxes, conduit,
etc.).   6.   Walls: Sheetrock (drywall) damage should be patched and fire-taped
so that there are no holes in either office or warehouse.   7.   Roof: Any
tenant-installed equipment must be removed and roof penetrations properly
repaired by licensed roofing contractor.   8.   Signs: All exterior signs must
be removed and holes patched and paint touched-up as necessary. All window signs
should likewise be removed.   9.   Overall Cleanliness: Clean windows, sanitize
bathroom(s), vacuum carpet, and remove any and all debris from office and
warehouse. Remove all pallets and debris from exterior of Premises.   10.   Upon
Completion: Contact DP Partners (775) 858-8080 to coordinate date of turning off
power, turning in keys, and obtaining final DP Partners inspection of premises
which, in turn, will facilitate refund of security deposit.

EXHIBIT “F”

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “G”
SIGN CRITERIA
SECTION I: Purpose and Intent
The purpose of the DP Partners planned sign program is to provide minimum
standards to safeguard life, health, property and the public welfare and to
provide the means for adequate identification and advertisement of both the
existing and future business by regulating and controlling the design, location,
and maintenance of all signs.
The intent of this program is to assure compatibility of proposed signs with
existing signs by providing tenants with individual identification while
maintaining overall consistency. All existing and proposed signs must comply
with the standards set forth in this planned sign program and applicable City
codes.
SECTION II: General Sign Requirements

1.   Compliance Required       No person shall erect, re-erect, construct,
enlarge, alter, repair, move, improve, remove, convert, or equip any sign or
sign structure, or paint a new wall sign or cause or permit the same to be done,
contrary to or in violation of any of the provisions of this planned sign
program. Conformance will be strictly enforced and any installed non-conforming
or unapproved signs must be brought into conformance at the expense of the
Tenant.   2.   Sign Content       All signs shall be limited to Tenant’s trade
name and/or logo or logo-type. Wording of signs shall not include the product
sold except as part of the Tenant’s trade name or logo. Registered trademarks
may be allowed subject to approval by Landlord.   3.   Administration

  a.   Each tenant shall submit or cause to be submitted to the Landlord for
approval prior to fabrication at least 3 copies of detailed sign drawings
covering the location, size, layout mounting method, design, color, and
materials of the proposed sign or signs.     b.   After the Landlord has
approved the sign drawings, Tenant shall submit the plans to the City for
approval. If any changes are made in the Landlord approved plans by the Planning
Department Tenant shall re-submit revised plans to the Landlord for review and
approval prior to fabrication and installation.     c.   All permits and fees
for signs and their installation shall be obtained and paid for by the Tenant or
its representative.     d.   Tenant shall be fully responsible for its sign and
choice of sign contractor. Tenant’s sign contractor shall be licensed to work in
the State of Oregon and the appropriate local jurisdiction and shall carry
workers’ compensation and public liability insurance in the amount of
$500,000.00 per occurrence against all damage suffered or done to any person
and/or property while engaged in the construction or erection of signs.     e.  
Tenant shall be responsible for the fulfillment of all requirements and
specifications of this document and any appropriate City Code.     f.   All
submittals should be addressed to your leasing agent: DP Partners Portland I,
LLC

1001 SW Fifth Avenue, Suite 1100
Portland, OR 97204-1127
Attention: Kirk L. Olsen

4.   Prohibited Signs       The following signs shall not be permitted:

  a.   Signs which incorporate in any manner any flashing, moving or
intermittent lighting or which emit noise;

EXHIBIT “G”



-1-



--------------------------------------------------------------------------------



 



EXHIBIT G
SIGN CRITERIA (continued)

  b.   Signs which by color, wording, design, location, or illumination resemble
or conflict with any traffic control device or with safe and efficient flow of
traffic;     c.   Signs that create a safety hazard by obstructing clear view of
pedestrian and vehicular traffic;     d.   Flags, banners and pennants when used
for advertising purposes. National or state flags displayed in an appropriate
manner shall not be prohibited;     e.   Signs projecting into the public
right-of-way;     f.   Any proposed sign that would adversely affect conforming
residential development or conforming tenant signing;     g.   Portable signs;  
  h.   Signs which project above a parapet or the highest point of a roof.

5.   Proper Maintenance Required       All signs, together with all of their
supports, braces, guys and anchors, shall be properly maintained with respect to
appearance, structural and electrical features. The display surfaces of all
signs shall be kept neatly painted or posted at all times. All signs shall be
subject to maintenance provisions as follows:

  a.   All signs shall be refinished to remove rust or other corrosion due to
the elements and any cracked or broken faces and malfunctioning lamps shall be
replaced within thirty (30) days following notification by Landlord.     b.  
Any location where business goods are no longer sold or produced or where
services are no longer provided shall have thirty (30) days following move out
to remove any remaining or derelict signs or copy therein and restore the
mounting surface to a good and satisfactory condition.

SECTION III: General Specifications
Signs for individual tenants will be limited to the following:

1.   Building Signage: The maximum sign area shall not exceed one square foot
for every 1,400 square feet leased, up to, but not to exceed the total square
footage of signage area as shown on Exhibit [___] or as limited by local
ordinance, whichever is more restrictive. The sign shall consist of individual
styrene letters with acrylic faces. Flat plastic cut-out letters shall have a 1”
(one inch) of larger trim cap around each letter.       Shipping and receiving
signs along with dock door numbers are exempt from the total sign area.   2.  
Door Entry Signage: Tenant entry signage shall consist of individual white vinyl
die cut adhesive letters not to exceed 2” in height or 12” in length nor 144
square inches in area.       Signs shall be restricted to either the Tenant’s
main entry door or to the first glass sidelight immediately adjacent to the main
entry door. Signs shall not be mounted on other parts of the building.       All
letters shall be white vinyl.

EXHIBIT “G”

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “G-1”
TENANT SIGNAGE
[NEXT TWO PAGES]
EXHIBIT “G-1”

-1-



--------------------------------------------------------------------------------



 



(IMAGE) [v54908v5490805.gif]
EXHIBIT “G-1”

-2-



--------------------------------------------------------------------------------



 



(IMAGE) [v54908v5490806.gif]
EXHIBIT “G-1”

-3-